Case 19-11626-KG Doc580 Filed 11/14/19 Page1of 74

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

xX
In re: Chapter 11
PES HOLDINGS, LLC, et al.,! Case No. 19-11626 (KG)
Debtors. Jointly Administered

et Dh aldsrb

 

FINAL ORDER (1) AUTHORIZING DEBTORS TO (A) OBTAIN
POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362,
363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) AND 364(e) AND (B) UTILIZE
CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363 AND (II) GRANTING
ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES PURSUANT
TO 11 U.S.C. §§ 361, 362, 363, 364 AND 507(b)

Upon the motion (the “Motion” of PES Holdings, LLC (the “Borrower”) and its
affiliated debtors, each as a debtor and debtor in possession (collectively and including the
Borrower, the “Debtors’”) in the above-captioned cases (the “Chapter 11 Cases”), pursuant to
sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e) and
507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seg. (the “Bankruptcy Code”),
and rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), and the local rules for the District of Delaware (the “Local

Bankruptcy Rules”), seeking, among other things:

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P.
(5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES
Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The
Debtors’ service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

? Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms
in, as applicable, the Motion or the DIP Credit Agreement.

 

 
 

(ii)

(iii)

(iv)

Case 19-11626-KG Doc580 Filed 11/14/19 Page 2 of 74

authorization for (1) the Borrower to obtain post-petition financing (the “DIP
Financing’’) consisting of a senior secured delayed draw term loan in the aggregate
committed principal amount of up to $100,000,000 (the “DIP Term Loan”), with an
Initial Commitment (as defined in the DIP Credit Agreement) of $65,000,000, and
an option to draw up to an additional $20,000,000 of Incremental Loans (as defined
in the DIP Credit Agreement, the “Incremental Facility”, and together with the DIP
Term Loan, the “DIP Facility”) from certain Existing Term Loan Lenders, or
affiliates or subsidiaries thereof, including on behalf of, as the investment advisors
to, or managers of, certain investment vehicles and certain other lenders from time to
time (collectively, the “DIP Lenders”), with Cortland Capital Market Services LLC,
as administrative agent and collateral agent (in such capacities, the “DIP Agent” and,
collectively with the DIP Lenders, the “DIP Secured Parties”) and (2) the Guarantors
to provide a guaranty of payment in respect to the Borrower’s obligations in
connection with the DIP Financing;

authorization for the Debtors to (1) execute and enter into the Superpriority Secured
Debtor-in-Possession Credit Agreement, among the Debtors, the DIP Lenders and
the DIP Agent, substantially in the form attached as Exhibit B to the Interim Order
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof, the “DIP Credit Agreement” and, together with the
schedules and exhibits attached thereto and all agreements, documents, mortgages,
instruments and/or amendments executed and delivered in connection therewith,
including the “Rolling DIP Budget” (as defined in the DIP Credit Agreement) and
attached as Exhibit C to the Interim Order, the “DIP Documents”), (2) perform under
the DIP Agent Fee Letter attached to the Motion as Exhibit E (the “DIP Agent Fee
Letter”), and (3) perform all such other and further acts as may be required in
connection with the DIP Documents;

authorization for the Debtors to immediately use proceeds of the DIP Financing and
Cash Collateral (but excluding ICBCS’s Cash Collateral (each as defined below)) to
pay the fees including a funding fee in an amount equal to 8.00% of the amount of
any Loan made by such Lender, which funding fee shall be earned on the date of the
funding of any Loan by such Lender and payable in cash on the earliest to occur of
(I) the repayment of such Loan (or any portion thereof, to the extent earned with
respect to such portion), (II) the Maturity Date, and (II) the acceleration of the Loans
and the termination of all Commitments with respect to the Facility in accordance
therewith;

costs and expenses required to be paid in connection with the transactions
contemplated hereby and the above-captioned cases (the “Chapter 11 Cases”), in each
case, in accordance with the Rolling DIP Budget, as set forth in the DIP Documents,
and finance working capital needs and general corporate purposes, in accordance with
the Rolling DIP Budget, as set forth in the DIP Documents, and the DIP Credit
Agreement, on the terms set forth herein and in the DIP Documents and in each case
subject to the Rolling DIP Budget, as set forth in the DIP Documents;
(v)

(vi)

(vii)

(viii)

Case 19-11626-KG Doc580 Filed 11/14/19 Page 3 of 74

the grant of adequate protection to (1) the SOA Secured Parties (as defined below)
under or in connection with that certain Sixth Amended and Restated Supply and
Offtake Agreement, dated as of June 18, 2019, by and among Philadelphia Energy
Solutions Refining and Marketing LLC (“PESRM7”), the guarantors party thereto
from time to time and ICBC Standard Bank Ple (“ICBCS”) as collateral agent (in
such capacity and any successors thereto, the “SOA Agent’) and as Party to the
agreement (the “SOA Secured Parties”) (as amended, supplemented or otherwise
modified prior to the date hereof, the “SOA Agreement”) certain of whose liens and
security interests with respect to the Prepetition Collateral (as defined herein) other
than SOA Priority Collateral (as defined below) are being primed by the DIP Liens
(as defined below) and (2) the Existing Term Loan Agent and the Existing Term Loan
Secured Parties (each as defined below) under or in connection with that certain
Credit Agreement, dated as of August 7, 2018, by and among PES Holdings LLC, as
borrower, each of the guarantors party thereto from time to time, the several banks
and other financial institutions or entities party thereto from time to time, the lenders
party thereto from time to time (collectively, in such capacities, the “Existing Term
Loan Lenders”) and Cortland Capital Market Services LLC, as administrative agent
(in such capacity, the “Existing Term Loan Agent” and, together with the Existing
Term Loan Lenders, the “Existing Term Loan Secured Parties” and, together with the
SOA Secured Parties, the “Prepetition Secured Parties” and, each, a “Prepetition
Secured Party”) (as amended by that certain First Amendment and Incremental
Joinder thereto, dated as of February 11, 2019 and as further amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Term Loan Credit
Agreement” and collectively with the mortgages, security agreements and all other
agreements and documentation executed in connection therewith, the “Existing Term
Loan Agreements” and, together with the SOA Transaction Documents (as defined
below), the “Prepetition Debt Documents”), whose liens and security interests are
being primed by the DIP Liens;

authorization for the Debtors, subject to the Approved Budget (including permitted
variances thereunder) and approval of the ICBCS Cash Collateral Terms (as defined
herein), to continue to use Cash Collateral and all other Prepetition Collateral in
which any of the Existing Term Loan Secured Parties or the SOA Secured Parties
(collectively, the “Adequate Protection Parties”) has an interest, and the granting of
adequate protection to the Adequate Protection Parties with respect to, inter alia, such
use of their Cash Collateral and all use of and diminution in the value of the
Prepetition Collateral, including Cash Collateral;

subject to certain challenge rights set forth herein, approval of certain stipulations
and releases by the Debtors with respect to the Prepetition Debt Documents and the
liens and security interests arising therefrom;

the grant of superpriority claims pursuant to section 364(c)(1) of the Bankruptcy
Code to the DIP Secured Parties payable from, and secured by liens pursuant to
section 364(c)(2) and 364(c)(3) of the Bankruptcy Code and priming liens pursuant
to section 364(d) of the Bankruptcy Code on, all prepetition and post-petition

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 4of 74

property of the Debtors’ estates (other than the Excluded Property (as defined in the
DIP Documents) and other than as excluded herein) and all proceeds thereof
(including any Avoidance Proceeds (as defined below) and subject to the Carve Out
(as defined below), in each case with the relative priorities set forth on Exhibit A
hereto;

(ix) authorization for the Debtors, subject to the conditions set forth therein, to pay the
fees set forth in the DIP Agent Fee Letter;

(x) the limited waiver of the Debtors’ right to surcharge the Prepetition Collateral and
the Collateral (as defined below) pursuant to section 506(c) of the Bankruptcy Code
(except the Insurance Recovery Surcharge (as defined below)) and any right of the

Debtors with respect to the Prepetition Secured Parties and Prepetition Collateral
under the “equities of the case” exception in section 552(b) of the Bankruptcy Code;

(xi) authorization of the Insurance Recovery Surcharge, subject to the conditions set forth
herein;

(xii) modification of the automatic stay to the extent set forth herein, in the DIP
Documents, and in the Global Term Sheet (as defined below); and

(xiii) that the Court schedule a final hearing (the “Final Hearing”) on the Motion to
consider entry of an order granting the Motion on a final basis (the “Final Order’),
approving the relief granted herein on a final basis and authorizing the Borrower to
forthwith borrow from the DIP Lenders in accordance with the DIP Documents up to
the full amount of the DIP Facility, and PES Holdings, LLC and its subsidiaries as
guarantors (the “Guarantors”) to guaranty all obligations owing to the DIP Lenders
under the DIP Documents.

Notice of the Final Hearing having been given in accordance with Bankruptcy Rules 2002,
4001(b), (c) and (d), and all applicable Local Bankruptcy Rules on (i) the Office of the U.S. Trustee
for the District of Delaware; (ii) the holders of the 50 largest unsecured claims against the
Debtors (on a consolidated basis); (iii) counsel to the DIP Agent, (iv) counsel to the DIP Lenders,
(v) counsel to the SOA Agent, (vi) counsel to the Existing Term Loan Agent, (vii) the Internal
Revenue Service, (viii) all parties known by the Debtors to hold or assert a lien on any asset of

any Debtor, (ix) all relevant state taxing authorities, (x) all of the Debtors’ landlords, and owners

and/or operators of premises at which any of the Debtors’ inventory and/or equipment is located,

and (x1) any party that has requested notice pursuant to Bankruptcy Rule 2002. It appearing that

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 5of 74

no other or further notice need be provided; and the Court having found that it may enter a final
order consistent with Article III of the United States Constitution; and the Court having reviewed
the Motion; and the Final Hearing having been held by the Court on November 14, 2019; and
the relief requested in the Motion being in the best interests of the Debtors, their creditors and
their estates and all other parties in interest in the Chapter 11 Cases; and the Court having
determined that the relief requested in the Motion is necessary to avoid immediate and
irreparable harm; and the Court having determined that the legal and factual bases set forth in
the Motion establish just cause for the relief granted herein; and upon the record made by the
Debtors in the Motion, the Declaration of John Singh in Support of the Debtors’ Motion for
Entry of Interim and Final Orders (1) Authorizing the Debtors to (A) Obtain Post-Petition
Financing Pursuant to 11 U.S.C. $§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3),
364(d) (1), and 364(e) and (B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting
Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363,
364, and 507(b), and (III) Granting Related Relief, attached to the Motion as Exhibit B, the
Declaration of Jeffrey S. Stein in Support of the Debtors’ Motion for Entry of Interim and Final
Orders (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing Pursuant to 11 U.S.C.
$9 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d) (1), and 364(e) and (B) Utilize
Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection to Prepetition
Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Granting
Related Relief, attached to the Motion as Exhibit C, and the Declaration of Jeffrey S. Stein, Chief
Restructuring Officer of PES Holdings, LLC, in Support of Chapter 11 Petitions and First Day

Motions, and at the Interim Hearing and the Final Hearing and after due deliberation and

sufficient cause appearing therefor;

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 6 of 74

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

1. Disposition. The relief requested in the Motion is granted on a final basis in
accordance with the terms of this Final Order. Any objections to the Motion with respect to the
entry of this Final Order that have not been withdrawn, waived or settled, and all reservations of
rights included therein, are hereby denied and overruled on the merits. This Final Order shall
become effective immediately upon its entry. Except as specifically amended, supplemented, or
otherwise modified by this Final Order, all provisions of the Interim Order, including, but not
limited to, findings of fact, conclusions of law, and authorizations made by this Court, remain in
full force and effect and are hereby ratified by this Final Order and incorporated herein by
reference as though set forth fully below.

2. Jurisdiction. The Court has core jurisdiction over the Chapter 11 Cases, the
Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.
Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

3. Notice. Notice of the Motion has been provided in accordance with the
Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules, and no other or further
notice of the Motion or the entry of this Final Order shall be required.

4. Prior Chapter 11 Orders and Prepetition SOA Transactions.

(i) The Prior Chapter 11 Cases.
(a) The Debtors previously reorganized under chapter 11 of the
Bankruptcy Code in Jointly Administered Case No. 18-10122. In those cases, the Bankruptcy
Court entered the Order (I) Approving Technical Modifications to the Plan and Confirmation

Order Regarding the Debtors’ New Intermediation Facility, and (II) Granting Related Relief

[Docket No. 463] (the “Confirmation Modification Order”) dated June 4, 2018, which provides

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 7 of 74

that transfers of inventory to ICBCS are absolute conveyances and true sales such that ICBCS
takes title to and owns such inventory.

(b) On July 23, 2018, the Bankruptcy Court entered the Order (i)
Approving Certain Implementation Conditions with Respect to New Intermediation Facility, and
(ti) Granting Related Relief [Docket No. 499] (the “Bankruptcy Emergence Order”) under which
the Bankruptcy Court approved a proposed Master Transaction Agreement (as defined below)
and the phase transactions contemplated therein. In addition, the Bankruptcy Emergence Order
provides that the true-sale protections and other protections granted to ICBCS in the
Confirmation Modification Order apply to the transactions contemplated under the Master
Transaction Agreement, including the SOA.

(c) Under the Bankruptcy Emergence Order, the Bankruptcy Court
found that (i) ICBCS is a “forward contract merchant” and/or “swap participant” as such terms
are used in sections 556 and/or 560 and defined in section 101 of the Bankruptcy Code; (ii) that
the transactions contemplated by the Master Transaction Agreement (as defined below) are
“forward contracts” and/or “swap agreements,” as the case may be, as such terms are defined in
sections 101 of the Bankruptcy Code and, are therefore safe harbor contracts under the applicable
provisions of the Bankruptcy Code (“Safe Harbor Contracts”). As Safe Harbor Contracts, the
right of ICBCS to cause the liquidation and/or termination of the transactions contemplated by
the Master Transaction Agreement because of a condition of the kind specified in section
365(e)(1) of the Bankruptcy Code is not and cannot be stayed, avoided or otherwise limited by

operation of any provision of the Bankruptcy Code or order of this Court.

(ii) The Supply and Offtake Agreement and Related Documents

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 8 of 74

(a) Following entry of the Bankruptcy Emergence Order, on August
7, 2018, Merrill Lynch Commodities, Inc. (“MLC”), ICBCS, PESRM, and PES Inventory
Company, LLC (“PESIC”) entered into the Master Transaction Agreement dated August 7, 2018
(the “Master Transaction Agreement”), which governs the terms of intermediation, hedging, and
certain other transactions among MLC, ICBCS, PESRM, and PESIC.

(b) On June 18, 2019, ICBCS and PESRM, along with certain
guarantor parties, entered into the Sixth Amended and Restated Supply and Offtake Agreement
(the “SOA Agreement”) under which ICBCS provides intermediation services to PESRM with
respect to both crude oil and refined products. Under the SOA Agreement, it is the stated
intention of PESRM and ICBCS that each conveyance of inventory under the SOA Agreement
constitutes a true sale and an absolute conveyance.

(c) The following documents were also executed in connection with
the SOA Agreement (collectively, the “SOA Related Documents”): (1) Amended and Restated
Consulting Agreement between PESRM and ICBCS dated June 18, 2019 (the “Consulting
Agreement”); (2) Amended and Restated Marketing and Sourcing Agreement between PESRM
and ICBCS dated June 18, 2019 (the “MS Agreement’); (3) Amended and Restated Pledge and
Security Agreement among PESRM and the other grantor parties thereto in favor of ICBCS
dated June 18, 2019 (the “Security Agreement’); (4) Amended and Restated Terminating,
Transportation and Storage Services Agreement dated June 18, 2019 (the “Storage Agreement”).
The Master Transaction Agreement, the SOA Agreement, the SOA Related Documents, Uniform
Commercial Code financing statements, and all other related documents are collectively referred

to herein as the “SOA Transaction Documents”). Events of default have occurred and are

continuing under, without limitation, (1) (i) Section 14.01(a) of the SOA Agreement and (ii)

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page Qof 74

Section 14.01(b) of the SOA Agreement with respect to Section 8.04(b), (2) the foregoing events
of default are material and not capable of being cured, and (3) as a result of such defaults, on
July 19, 2019 ICBCS terminated the SOA Agreement prior to the Petition Date. Prior to the
Petition Date, the Debtors sent ICBCS a notice that a Force Majeure event had occurred pursuant
to Article 15 of the SOA Agreement, due to the June 21, 2019 Incident. The foregoing statements
in this paragraph 4 are subject to the rights of the Official Committee of Unsecured Creditors
(the “Creditors”? Committee”) to assert a challenge pursuant to paragraph 22 of this Order.

5. Debtors’ Stipulations. Without prejudice to the rights of the Creditors’
Committee or any other party in interest (in each case, subject to the limitations thereon
contained in paragraphs 22 and 24 below), the Debtors admit, acknowledge, stipulate and agree
that:

(a) (i) as of the date (the “Petition Date”) of the filing of the Debtors’
Chapter 11 Cases, PESRM was justly and lawfully indebted and liable to (1) the SOA Secured
Parties, without defense, counterclaim or offset of any kind, pursuant to, and in accordance
with the terms of, the SOA Agreement for all Obligations (as defined in the SOA Agreement)
(the “SOA Debt’), which SOA Debt has been guaranteed on a joint and several basis by PES
Holdings, LLC, North Yard Logistics, L.P., North Yard GP, LLC, and PES Administrative
Services, LLC (in such capacity, the “SOA Guarantors”) and (2) the Existing Term Loan
Secured Parties without defense, counterclaim, recoupment or offset of any kind, in the
aggregate principal amount of approximately $698,639,651.00 in respect of loans made
pursuant to, and in accordance with the terms of, the Existing Term Loan Agreements, plus

accrued and unpaid interest thereon and fees, expenses (including any attorneys’, accountants’,

appraisers’ and financial advisors’ fees, in each case, that are chargeable or reimbursable under

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 10 of 74

the Existing Term Loan Agreements), charges, indemnities and other obligations incurred in
connection therewith as provided in the Existing Term Loan Agreements (collectively,
the “Existing Term Loan Debt” and, together with the SOA Debt, the “Prepetition Debt”),
which Existing Term Loan Debt has been guaranteed on a joint and several basis by each
subsidiary of the Borrower (in such capacity, the “Existing Term Loan Guarantors”), (ii) the
Prepetition Debt constitutes the legal, valid, binding, and non-avoidable obligations of the
Borrower, SOA Guarantors, and the Existing Term Loan Guarantors, as applicable,
enforceable in accordance with its terms (other than in respect of the stay of enforcement
arising from section 362 of the Bankruptcy Code), and (iii) no portion of the Prepetition Debt
or any payments made to the Prepetition Secured Parties or applied to or paid on account of
the obligations owing under the Prepetition Debt Documents prior to the Petition Date is
subject to any contest, attack, rejection, recovery, recoupment, reduction, defense,
counterclaim, offset, subordination, recharacterization, avoidance, or other claim, cause of
action or other challenge of any nature under the Bankruptcy Code or applicable non-
bankruptcy law (except in the case of the SOA Debt, to the extent set forth in the SOA
Agreement);

(b) the liens and security interests granted to the SOA Secured Parties
(the “SOA Liens’) pursuant to and in connection with the SOA Transaction Documents, are
(i) valid, binding, perfected, enforceable, first-priority liens and security interests in the SOA
Separate Assets and Collateral (as defined in that certain Intercreditor Agreement, dated as of
August 7, 2018, among the Existing Term Loan Agent, Merrill Lynch Commodities, Inc., as
the Initial SOA Collateral Agent, ICBCS, as the Successor SOA Collateral Agent, the

Borrower, PESRM, and the Other Grantors Party Thereto (the “Existing Intercreditor

10

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 11 of 74

Agreement”)); (ii) valid, binding, perfected, enforceable, first-priority liens and security
interests in the SOA Priority Collateral (as defined in the Existing Intercreditor Agreement)
(the “SOA Priority Collateral”), (iii) valid, binding, perfected, enforceable, junior-priority
liens and security interests in the Term Loan Priority Collateral (as defined in the Existing
Intercreditor Agreement) (the “Term Loan Priority Collateral” and, together with the SOA
Separate Assets and Collateral and the SOA Priority Collateral, the “Prepetition Collateral’),
(iv) not subject to avoidance, recharacterization, subordination, recovery, attack, effect,
counterclaim, defense or claim under the Bankruptcy Code or applicable non-bankruptcy law
and (v) as of the Petition Date, subject and subordinate only to, (A) in the case of the Term
Loan Priority Collateral, the liens and security interests in favor of the Existing Term Loan
Secured Parties and (B) valid, perfected and unavoidable liens permitted under the SOA
Transaction Documents to the extent that such permitted liens are senior to or pari passu with
the liens of the SOA Agent on the Prepetition Collateral;

(c) the liens and security interests granted to the Existing Term Loan Secured
Parties (the “Existing Term Loan Liens”) pursuant to and in connection with the Existing Term
Loan Agreements, are (i) valid, binding, perfected, enforceable, first-priority liens and security
interests in the Term Loan Priority Collateral, (ii) valid, binding, perfected, enforceable, junior-
priority liens and security interests in the SOA Priority Collateral, (iii) not subject to avoidance,
recharacterization, subordination, recovery, attack, effect, counterclaim, crossclaim, offset,
recoupment, defense or claim under the Bankruptcy Code or applicable non-bankruptcy law,
and (iv) as of the Petition Date, subject and subordinate only to (A) in the case of the SOA
Priority Collateral, the liens and security interests in favor of the SOA Secured Parties and

(B) valid, perfected and unavoidable liens permitted under the Existing Term Loan

11

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 12 of 74

Agreements to the extent that such permitted liens are senior to or pari passu with the liens of
the Existing Term Loan Agent on the Prepetition Collateral;

(d) the proceeds of any claim of the Debtors under the Debtors’ property
damage and/or business interruption insurance policies, relating directly or indirectly, to the
fire that occurred in the Girard Point refinery on June 21, 2019 (the “June 21 Incident”),
including, without limitation, Policy No. 10F152096-2018-1 dated as of December 10, 2018
and issued by the General Security Indemnity Company of Arizona (collectively, the “June 21
Insurance Proceeds”), constitute Term Loan Priority Collateral; provided, that, for the
avoidance of doubt, the June 21 Insurance Proceeds do not include any proceeds on account of
the ICBCS Direct Insurance Claim (as defined below) which do not constitute Common
Collateral (as defined in the Existing Intercreditor Agreement) and, provided, further, however,
that the foregoing admission is subject to the provisions of paragraph 6 hereof;

(e) none of the Prepetition Secured Parties control the Debtors or their
properties or operations, have authority to determine the manner in which any Debtor’s
operations are conducted or are control persons or insiders of the Debtors by virtue of any of
the actions taken with respect to, in connection with, related to or arising from the Prepetition
Debt Documents;

(f) no claims, counterclaims, objections, defenses, set-off, rights, challenges
or causes of action exist against, or with respect to, the Prepetition Secured Parties or any of
their respective affiliates, agents, subsidiaries, partners, controlling persons, agents, attorneys,
advisors, professionals, officers, directors and employees, whether arising under applicable
state or federal law (including, without limitation, any recharacterization, or other equitable

relief that might otherwise impair the aforementioned parties or their interest in the Prepetition

12

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 13 of 74

Collateral, subordination, avoidance or other claims), in connection with or arising under any
Prepetition Documents or the transactions contemplated thereunder or the Prepetition Debt or
Prepetition Liens, including without limitation, any right to assert any disgorgement or
recovery; and the Debtors and their estates hereby release and discharge any and all such
claims, counterclaims, objections, defenses, set-off rights, challenges and causes of actions;
(g) subject to paragraph 22 below, effective as of the date of entry of the
Interim Order, the Debtors hereby absolutely and unconditionally release and forever discharge
and acquit the Prepetition Secured Parties and their respective Representatives (as defined
below) in their capacity as such and not in any other capacity related to the Debtors
(collectively, the “Released Parties”) from any and all obligations and liabilities to the Debtors
(and their successors and assigns) and from any and all claims, counterclaims, demands, debts,
accounts, contracts, liabilities, actions and causes of action arising prior to the Petition Date
(collectively, the “Released Claims”) of any kind, nature or description, whether known or
unknown, foreseen or unforeseen or liquidated or unliquidated, arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, arising out of or related to (as
applicable) the Prepetition Debt Documents, the obligations owing and the financial
obligations made thereunder, the negotiation thereof and of the transactions reflected thereby,
and the obligations and financial obligations made thereunder, in each case that the Debtors at
any time had, now have or may have, or that their successors or assigns hereafter can or may
have against any of the Released Parties in their capacity as such and not in any other capacity
related to the Debtors for or by reason of any act, omission, matter, cause or thing whatsoever
arising at any time on or prior to the date of the Interim Order, whether such Released Claims

are matured, contingent, liquidated, unliquidated, unmatured, known, unknown or otherwise;

13

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 14 of 74

(h) The Existing Intercreditor Agreement is binding and enforceable against
the Borrower and the Guarantors in accordance with its terms; and

(i) all cash, securities or other property of the Debtors (and the proceeds
therefrom) as of the Petition Date, including all cash, securities or other property (and the
proceeds therefrom) and other amounts on deposit or maintained by the Debtors in any account
or accounts with any depository institution (collectively, the “Depository Institutions”) were
subject to rights of set-off and valid, perfected, enforceable liens under the Prepetition Debt
Documents and applicable law, for the benefit of the Prepetition Secured Parties. All proceeds
of the Prepetition Collateral (including cash on deposit at the Depository Institutions as of the
Petition Date, securities or other property, whether subject to control agreements or otherwise,
in each case that constitutes Prepetition Collateral) are “cash collateral” of the Prepetition
Secured Parties within the meaning of section 363(a) of the Bankruptcy Code (the “Cash
Collateral’).

6. Effect of Stipulation. The Creditors’ Committee, the SOA Secured Parties, and
the Existing Term Loan Lenders dispute, among other things, whether the Inventory (as defined
in the Existing Intercreditor Agreement) portion of the property damage portion of the June 21
Insurance Proceeds and/or whether the business interruption portion of the June 21 Insurance
Proceeds constitute Term Loan Priority Collateral (collectively, the “Disputed Priority June 21
Insurance Proceeds”), and the Creditors’ Committee disputes whether the property damage
portion of the June 21 Insurance Proceeds constitutes Term Loan Priority Collateral, and such
parties are currently litigating such issues (and other issues related to the June 21 Insurance
Proceeds) in Adv. Pro. No. 19-50282 (KG) (the “Insurance Adversary Proceeding”). The

Debtors’ stipulation in paragraph 5(d) above does not modify or shift any burden, including the

14

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 15 of 74

burden of proof, of any party for any claim or defense in any Challenge Proceeding, including
the Insurance Adversary Proceeding, or constitute a waiver of any claims, defenses, or other
rights the SOA Secured Parties may have to challenge the respective priority of liens on the June
21 Insurance Proceeds or any claims or other rights the Creditors’ Committee may have to
challenge the respective claims or liens of the SOA Secured Parties and/or the Existing Term
Lenders to the business interruption portion or any other aspect of the June 21 Insurance Proceeds
pursuant to Paragraph 22 hereof (subject to the limitations set forth in Paragraphs 22 and 23
hereof). For the avoidance of doubt, unless otherwise provided herein, nothing in the Interim
Order or this Final Order shall be deemed to alter, limit, modify, or impair any rights provided
in section 502(a) of the Bankruptcy Code, Rule 3007 the Bankruptcy Rules, or Local Bankruptcy
Rules 3007-1 and 3007-2 of parties in interest to object to proofs of claim filed against any of
the Debtors.
7. Findings Regarding the DIP Financing, Cash Collateral, and Adequate
Protection.
(a) Good and sufficient cause has been shown for the entry of this Final Order
and authorization for the Debtors to obtain financing pursuant to the DIP Credit Agreement.
(b) The Debtors have a need to obtain the DIP Financing and continue to use
the Prepetition Collateral (including Cash Collateral) in order to permit the Debtors, among
other things, to maximize value for stakeholders and ensure adherence to health, safety, and
environmental obligations while pursuing other significant sources of value for their estates,
including property and business interruption insurance claims for the losses caused by the
June 21 Incident. The access of the Debtors to sufficient working capital and liquidity through

the use of Cash Collateral and other Prepetition Collateral, incurrence of new indebtedness

15

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 16 of 74

under the DIP Documents and other financial accommodations provided under the DIP
Documents are necessary and vital to the preservation and maintenance of the going concern
values of the Debtors and to a successful reorganization of the Debtors.

(c) The Debtors are unable to obtain financing on more favorable terms from
sources other than the DIP Lenders under the DIP Documents and unable to obtain adequate
unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an
administrative expense. The Debtors are also unable to obtain secured credit allowable under
sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code without granting to the
DIP Agent and the DIP Lenders, the DIP Liens and the DIP Superpriority Claims (as defined
below), and incurring the Adequate Protection Obligations (as defined below), in each case
subject to the Carve Out and on the terms and conditions set forth in this Final Order and in
the DIP Documents.

(d) Based on the Motion, the declarations filed in support of the Motion and
the record presented to the Court at the Final Hearing, the terms of the DIP Financing and the
terms on which the Debtors may continue to use the Prepetition Collateral (including Cash
Collateral) pursuant to this Final Order and the DIP Documents are fair and reasonable, reflect
the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties and
constitute reasonably equivalent value and fair consideration.

(ec) To the extent such consent is required, the Prepetition Secured Parties
have consented or are deemed under the Existing Intercreditor Agreement to have consented
to the Debtors’ use of the Cash Collateral and the other Prepetition Collateral on the terms set
forth herein, and the Debtors’ entry into the DIP Documents in accordance with and subject to

the terms and conditions in this Final Order, the DIP Documents, and the Global Term Sheet.

16

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 17 of 74

(f) The DIP Financing and the use of the Prepetition Collateral (including
Cash Collateral), and the other terms and arrangements set forth herein, have been negotiated
in good faith and at arm’s length among the Debtors, the DIP Agent, the DIP Lenders and the
Adequate Protection Parties, and all of the Debtors’ obligations and indebtedness arising under,
in respect of, or in connection with, the DIP Financing and the DIP Documents, including (i)
all loans made to and guarantees issued by the Debtors pursuant to the DIP Documents
(the “DIP Loans”) and (ii) any “Obligations” (as defined in the DIP Credit Agreement), in each
case owing to the DIP Agent, any DIP Lender or any of their respective banking affiliates (all
of the foregoing in clauses (i) through (ii) collectively, the “DIP Obligations”), shall be deemed
to have been extended by the DIP Agent, the DIP Lenders and their respective affiliates in
good faith, as that term is used in section 364(e) of the Bankruptcy Code and in express reliance
upon the protections offered by section 364(e) of the Bankruptcy Code, and the DIP Agent and
the DIP Lenders (and the successors and assigns thereof) shall be entitled to the full protection
of section 364(e) of the Bankruptcy Code in the event that this Final Order or any provision
hereof is vacated, reversed or modified, on appeal or otherwise. The Adequate Protection
Parties have acted in good faith regarding the DIP Financing and the Debtors’ continued use
of the Prepetition Collateral (including the Cash Collateral) to fund the administration of the
Debtors’ estates and continued operation of their businesses (including the incurrence and
payment of the Adequate Protection Obligations and the granting of the Adequate Protection
Liens (as defined below)), in accordance with the terms hereof, and the Adequate Protection
Parties (and the successors and assigns thereof) shall be entitled to the full protection of
section 363(m) of the Bankruptcy Code in the event that this Final Order or any provision

hereof is vacated, reversed or modified, on appeal or otherwise.

17

 
 

Case 19-11626-KG Doc580 Filed 11/14/19 Page 18 of 74

(g) The Adequate Protection Parties are entitled to the adequate protection
provided in this Final Order as and to the extent set forth herein pursuant to sections 361, 362,
363 and 364 of the Bankruptcy Code. Based on the Motion and on the record presented to the
Court, the terms of the proposed adequate protection arrangements and of the use of the
Prepetition Collateral (including Cash Collateral), together with the other terms and
arrangements set forth herein, are fair and reasonable, reflect the Debtors’ prudent exercise of
business judgment and constitute reasonably equivalent value and fair consideration for the
use of Cash Collateral; provided that nothing in the Interim Order, this Final Order, the other
DIP Documents, or the Global Term Sheet shall (x) be construed as the affirmative consent by
any of the Prepetition Secured Parties for the use of Cash Collateral other than on the terms set
forth in this Final Order, the Global Term Sheet, and in the context of the DIP Financing
authorized by this Final Order, (y) be construed as a consent by any party to the terms of any
other financing or any other lien encumbering the Prepetition Collateral (whether senior or
Junior) or (z) prejudice, limit or otherwise impair the rights of any of the Prepetition Secured
Parties, to seek new, different or additional adequate protection for any diminution in value of
their interests in the Prepetition Collateral from and after the Petition Date or assert the interests
of any of the Prepetition Secured Parties and the rights of any other party in interest to object
to such relief are hereby preserved.

(h) The Debtors prepared and delivered to the DIP Agent and the DIP Lenders
an initial budget (the “Initial Rolling DIP Budget”), a copy of which is attached to the Motion
as Exhibit C. As of the Petition Date, the Initial Rolling DIP Budget reflected the Debtors’
anticipated cash receipts and anticipated disbursements for each calendar week during the

period from the Petition Date through and including the end of the thirteenth (13th) calendar
Case 19-11626-KG Doc580 Filed 11/14/19 Page 19 of 74

week following the Petition Date (the Initial Rolling DIP Budget and each subsequent Rolling
DIP Budget that is approved in accordance with the DIP Credit Agreement, an “Approved
Budget”). The Debtors and DIP Lenders believe that the Initial Rolling DIP Budget is
reasonable under the facts and circumstances. The DIP Secured Parties are relying upon the
Debtors’ agreement to comply with the Approved Budget, the other DIP Documents, and this
Final Order which shall be acceptable to the DIP Lenders in determining to enter into the
postpetition financing arrangements provided for in this Final Order. The Debtors shall deliver
each Rolling DIP Budget to ICBCS and the financial advisors to the Creditors’ Committee
substantially contemporaneously with delivery to the DIP Agent and/or the DIP Lenders.

(@) Consummation of the DIP Financing and the use of Prepetition Collateral,
including Cash Collateral, together with the other terms and arrangements set forth herein, in
each case in accordance with this Final Order, the DIP Documents, and Global Term Sheet,
are in the best interests of the Debtors’ estates and their creditors. The terms of this Final
Order, the DIP Documents, and Global Term Sheet are fair and reasonable under the
circumstances, reflect the Debtors’ reasonable exercise of their business judgment and
fiduciary duties, are in the best interests of the Debtors, and are supported by reasonably
equivalent value and fair consideration.

8. Authorization of the DIP Financing, the DIP Documents and the DIP Agent Fee
Letter.

(a) The Debtors are authorized on a final basis to execute, enter into and
perform all obligations under the DIP Documents and the DIP Agent Fee Letter. The Borrower
is authorized to forthwith borrow the full amount of the DIP Facility pursuant to the DIP Credit

Agreement, each Guarantor is authorized to provide a guaranty of payment in respect of the

19

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 20 of 74

Borrower’s obligations with respect to such borrowings, subject to any limitations on
borrowing under the DIP Documents, which shall be used for all purposes permitted under the
DIP Documents, including to provide working capital for the Debtors and to pay interest, fees
and expenses in accordance with this Final Order and the DIP Documents and subject to the
Approved Budget, as set forth in the DIP Documents. The Borrower is further authorized,
subject to conditions set forth therein, to pay the fees set forth in the DIP Agent Fee Letter.

(b) In furtherance of the foregoing and without further approval of the Court,
each Debtor is authorized to perform all acts, to make, execute and deliver all instruments and
documents (including the execution or recordation of security agreements, mortgages, deeds
of trust and financing statements), and to pay all fees and expenses that may be reasonably
required or necessary for the Debtors to implement the terms of performance of their
obligations under the DIP Financing, including:

(i) the execution and delivery of, and performance under, each of the
DIP Documents;

(i1) the execution and delivery of, and performance under, one or more
amendments, waivers, consents or other modifications to and under the DIP Documents, in each
case, in such form as the Debtors, the DIP Agent and the requisite DIP Lenders may agree, it
being understood that no further approval of the Court shall be required for authorizations,
amendments, waivers, consents or other modifications to and under the DIP Documents (and
any fees and expenses paid in connection therewith, subject, in the case of professional fees and
expenses, to the procedures set forth in paragraph 17(h) of this Final Order), that do not (1)
shorten the maturity of the extensions of credit thereunder or increase the aggregate

commitments (other than in an amount equal to the Incremental Loans) or the rate of interest,

20

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 21 of 74

funding fees or undrawn commitment fees payable thereunder, (2) increase existing fees or add
new fees thereunder, (3) shorten the case milestones (as set forth in the DIP Credit Agreement),
or (4) provide for the application, use, and/or disposition, of the June 21 Insurance Proceeds in
a manner inconsistent with this Final Order or the Global Term Sheet (such authorizations,
amendments, waivers, consents or other modifications not requiring further approval of the
Court, “Immaterial Amendments”); a copy of all amendments to the DIP Documents, whether
material or immaterial, shall be provided by the Debtors to lead counsel to each of the Creditors’
Committee and SOA Agent within one (1) business day of the date when executed;

(iii) | the non-refundable payment to the DIP Agent or the DIP Lenders,
as the case may be, of all reasonable and documented fees which fees are, and are deemed to
have been, approved by this Final Order and, upon payment thereof, shall not be subject to any
contest, attack, rejection, recoupment, reduction, defense, counterclaim, offset, subordination,
recharacterization, avoidance or other claim, cause of action or other challenge of any nature
under the Bankruptcy Code, under applicable non-bankruptcy law or otherwise and any amounts
due (or that may become due) in respect of the indemnification obligations, in each case referred
to in the DIP Credit Agreement (and in any separate letter agreements between any or all Debtors,
on the one hand, and the DIP Agent and/or DIP Lenders, on the other, in connection with the
DIP Financing) and the costs and expenses as may be due from time to time, including,
reasonable and documented fees and expenses of the professionals retained by any of the DIP
Agent or DIP Lenders, in each case, as provided for in the DIP Documents, without the need to
file retention motions or fee applications or to provide notice to any party; provided, that the

approval of fees payable under this paragraph shall be subject to the requirements for payments

of such fees as outlined in paragraph 17(h) and 17(c) of this Final Order; and

 

 
 

Case 19-11626-KG Doc580 Filed 11/14/19 Page 22 of 74

(iv) the performance of all other acts required under or in connection
with the DIP Documents.

(c) The DIP Documents constitute valid, binding and unavoidable obligations
of the Debtors, enforceable against each Debtor party thereto in accordance with the terms of
the DIP Documents and this Final Order. No obligation, payment, transfer or grant of security
under the DIP Documents or this Final Order to the DIP Agent and/or the DIP Lenders shall
be stayed, restrained, voidable or recoverable under the Bankruptcy Code or under any
applicable law (including under sections 502(d), 548 or 549 of the Bankruptcy Code), or
subject to any defense, reduction, setoff, recoupment, claim or counterclaim.

(d) In accordance with the Global Term Sheet, ICBCS shall have an allowed
administrative claim in the amount of $5,000,000.00, an allowed secured claim in the amount
of $20,382,069.00, and an allowed subordinated unsecured claim ranking behind all other non-
subordinated general unsecured claims with respect to priority in the amount of $9,956,573.00
on account of the Remaining Volume Claims (as defined in the Global Term Sheet); provided,
nothing in the Interim Order, this Final Order, or the Global Term Sheet shall affect, modify,
amend, or limit ICBCS’s rights, claims, and defenses to claims other than the Remaining
Volume Claims that ICBCS may assert against the Debtors or the rights, claims, or defenses
of the Debtors, Creditors’ Committee, and other parties in interest to object to claims other
than the Remaining Volume Claims as provided herein.

9. Carve Out.
(a) Carve Out. As used in this Final Order, the “Carve Out” means the sum
of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

22

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 23 of 74

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up
to $50,000.00 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard
to the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim
order, procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional
Fees”), whether allowed prior to or after the issuance of the Carve-out Trigger Notice (as defined
herein), incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or
363 of the Bankruptcy Code (the “Debtor Professionals”) and the Creditors’
Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee
Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at any
time before or on the first business day following delivery by the DIP Agent of a Carve Out
Trigger Notice (as defined below), whether allowed by the Court prior to or after delivery of a
Carve Out Trigger Notice; and (iv) Allowed Professional Fees of Professional Persons in an
aggregate amount not to exceed $6,250,000.00 incurred after the first business day following
delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent allowed at any time,
whether by interim order, procedural order, or otherwise (the amounts set forth in this clause
(iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out
Trigger Notice” shall mean a written notice delivered by email (or other electronic means) by
the DIP Agent to the Debtors, their lead restructuring counsel, the U.S. Trustee, counsel to the
Creditors’ Committee, and counsel to the SOA Agent, which notice may be delivered following

the occurrence and during the continuation of an Event of Default and acceleration of the DIP

23

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 24 of 74

Obligations under the DIP Facility, stating that the Post-Carve Out Trigger Notice Cap has been
invoked.

(b) Carve Out Reserves. Subject to the limitations set forth in paragraph 9(f),
on the day on which a Carve Out Trigger Notice is given by the DIP Agent to the Debtors with
a copy to counsel to the Creditors’ Committee and counsel to the SOA Agent (the “Termination
Declaration Date”), the Debtors shall utilize all cash on hand as of such date and any available
cash thereafter held by any Debtor to fund a reserve in an amount equal to the then unpaid
amounts of the Allowed Professional Fees. The Debtors shall deposit and hold such amounts in
a segregated account at the DIP Agent in trust to pay such then unpaid Allowed Professional
Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims. Subject to
the limitations set forth in paragraph 9(f), on the Termination Declaration Date, after funding the
Pre-Carve Out Trigger Notice Reserve, the Debtors shall utilize all cash on hand as of such date
and any available cash thereafter held by any Debtor, to fund a reserve in an amount equal to the
Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together
with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all
other claims. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay
the obligations set forth in clauses (i) through (iii) of the definition of Carve Out set forth above
(the ““Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger
Notice Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve
has not been reduced to zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the

DIP Obligations have been indefeasibly Paid in Full? in which case any such excess shall be paid

 

> For purposes of this Final Order, the terms “Paid in Full,” and “Payment in Full” shall mean, with respect
to any referenced DIP Obligations, Existing Term Loan Debt, and/or SOA Debt (i) the indefeasible payment in full

24

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 25 of 74

to the Prepetition Secured Parties in accordance with their rights and priorities as of the Petition
Date. All funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the
obligations set forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve
Out Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been
reduced to zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the DIP
Obligations have been Paid in Full, and all Commitments have been terminated, in which case
any such excess shall be paid to the Prepetition Secured Parties in accordance with their rights
and priorities as of the Petition Date. Notwithstanding anything to the contrary in the DIP
Documents, the Interim Order, or this Final Order, but subject to the limitations set forth in
paragraph 9(f), if either of the Carve Out Reserves is not funded in full in the amounts set forth
in this paragraph 9(b), then, any excess funds in one of the Carve Out Reserves following the
payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be
used to fund the other Carve Out Reserves, up to the applicable amount set forth in this paragraph
9(b), prior to making any payments to the DIP Agent or the Prepetition Secured Parties, as
applicable. Notwithstanding anything to the contrary in the DIP Documents, the Interim Order,
or this Final Order, but subject to the limitations set forth in paragraph 9(f), following delivery
of a Carve Out Trigger Notice, the DIP Agent shall not sweep or foreclose on cash (including
cash received as a result of the sale or other disposition of any assets) of the Debtors until the
Carve Out Reserves have been fully funded, but shall have a security interest in any residual
interest in the Carve Out Reserves, with any excess paid to the DIP Agent for application in

accordance with the DIP Documents; provided, however, any portion of the Carve Out Reserves

 

in cash (or other agreed consideration) of such obligations, and (ii) the termination of all commitments under the
DIP Documents, the Existing Term Loan Agreements, and/or the SOA Transaction Documents, as applicable.

25

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 26 of 74

funded from ICBCS’s Cash Collateral or the June 21 Insurance Proceeds shall only be subject
to a lien in favor of the DIP Agent and/or paid to the DIP Agent in an amount up to the Insurance
Priming Cap (as defined below). Further, notwithstanding anything to the contrary in the Interim
Order or this Final Order, (i) disbursements by the Debtors from the Carve Out Reserves shall
not constitute Loans (as defined in the DIP Credit Agreement) or increase or reduce the DIP
Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full the Allowed Professional
Fees shall not affect the priority of the Carve Out, and (iii) in no way shall the Initial Rolling
Budget, Approved Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves,
or any of the foregoing be construed as a cap or limitation on the amount of the Allowed
Professional Fees due and payable by the Debtors or allowable by the Court. For the avoidance
of doubt and notwithstanding anything to the contrary in the Interim Order or this Final Order,
the DIP Facility, or in any Prepetition Debt Documents, but subject to the limitations set forth in
paragraph 9(f), the Carve Out shall be senior to all liens and claims securing the DIP Facility,
the Adequate Protection Liens, the 507(b) Claims, and any and all other forms of adequate
protection, liens, or claims securing the DIP Obligation or the Prepetition Secured Debt.

(c) Payment of Allowed Professional Fees Prior to the Termination
Declaration Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the
Post-Carve Out Trigger Notice Cap.

(d) No Direct Obligation To Pay Allowed Professional Fees. None of the
DIP Agent, DIP Lenders, or the Prepetition Secured Parties shall be responsible for the payment
or reimbursement of any fees or disbursements of any Professional Person incurred in connection

with the Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy

26

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 27 of 74

Code. Nothing in this Final Order or otherwise shall be construed to obligate the DIP Agent, the
DIP Lenders, or the Prepetition Secured Parties, in any way, to pay compensation to, or to
reimburse expenses of, any Professional Person or to guarantee that the Debtors have sufficient
funds to pay such compensation or reimbursement.

(e) Payment of Carve Out On or After the Termination Declaration
Date. Any payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the
Carve Out on a dollar-for-dollar basis.

(f) Limitation on Use of ICBCS’s Cash Collateral. Notwithstanding
anything to the contrary in paragraph 9(b), the DIP Documents, the Interim Order, or this Final
Order, the Debtors shall not sweep, foreclose on, or fund the Carve Out Reserves with ICBCS’s
Cash Collateral without express written consent from ICBCS; provided, however, pursuant to
paragraph 9(b) and subject to the Global Term Sheet, the Debtors shall be permitted to sweep or
foreclose on ICBCS’s Cash Collateral to fund the Carve Out Reserves solely in the amount of
any Allowed Professional Fees which have been agreed to by ICBCS, but are unpaid on the
Termination Declaration Date; provided, further, the Debtors shall be permitted to sweep or
foreclose on any additional amounts that the Debtors estimate in good faith, subject to the use of
commercially reasonable efforts, are required to ensure that the funding of the Carve Out
Reserves is proportionate to the Pre-Carve Out Amounts and Post-Carve Out Amounts allocable
to the applicable collateral pools, including, but not limited to, costs and expenses related to each
of the property damage and business interruption portions of the June 21 Insurance Proceeds.
Pursuant to paragraph 14, any SOA Priority June 21 Insurance Proceeds swept, foreclosed on,

or used to fund the Carve Out Reserves shall reduce dollar-for-dollar the Insurance Recovery

27

 

 
  

 

Case 19-11626-KG Doc580 Filed 11/14/19 Page 28 of 74

Surcharge and cannot exceed the amount of the Insurance Recovery Surcharge; provided,
further, that notwithstanding anything to the contrary in this Final Order, to the extent that any
SOA Priority June 21 Insurance Proceeds in excess of the Insurance Recovery Surcharge are
swept, foreclosed upon, or used to fund the Carve Out Reserves pursuant to paragraph 9 hereof,
the Adequate Protection Liens and Adequate Protection Claims of ICBCS shall be senior to the
DIP Liens to the extent of the amount of such excess; provided, further, that the Marshall Away
Amount shall only be swept, foreclosed on, or used to fund the Carve Out Reserves to the extent
all other cash that the Debtors are entitled to sweep, foreclose on, or use to fund the Carve Out
Reserves pursuant to the terms herein are insufficient to fund the Carve Out Reserves.

10. DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,
all of the DIP Obligations of the Debtors constitute allowed superpriority administrative expense
claims against the Debtors (without the need to file any proof of claim) with priority over any
and all claims against the Debtors, now existing or hereafter arising, of any kind whatsoever,
including all administrative expenses or other claims arising under sections 105, 326, 328, 330,
331, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code (including,
to the extent set forth herein and in Exhibit A, the Adequate Protection Obligations), whether or
not such expenses or claims may become secured by a judgment lien or other non-consensual
lien, levy or attachment, which allowed claims (the “DIP Superpriority Claims”) shall for
purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative
expenses allowed under section 503(b) of the Bankruptcy Code, and which DIP Superpriority
Claims shall be payable from and have recourse to all pre- and post-petition property of the
Debtors and all proceeds thereof (excluding Avoidance Actions (as defined below) but including

Avoidance Proceeds (as defined below)), subject only to the liens on such property and the Carve

  
Case 19-11626-KG Doc580 Filed 11/14/19 Page 29 of 74

Out. The DIP Superpriority Claims shall be entitled to the full protection of section 364(e) of
the Bankruptcy Code in the event that this Final Order or any provision hereof is vacated,
reversed or modified, on appeal or otherwise.

11. DIP Liens. As security for the DIP Obligations, effective and automatically and
properly perfected upon the date of entry of the Interim Order and without the necessity of the
execution, recordation of filings by the Debtors of mortgages, security agreements, control
agreements, pledge agreements, financing statements or other similar documents, or the
possession or control by the DIP Agent of, or over, any Collateral, the following valid, binding,
continuing, enforceable and non-avoidable security interests and liens were granted to the DIP
Agent for its own benefit and the benefit of the DIP Lenders (all property identified in clauses
(a), (b) and (c) below being collectively referred to as the “Collateral”), subject to the payment
of the Carve Out and in each case in accordance with the priorities set forth in Exhibit A hereto
(all such liens and security interests granted to the DIP Agent, for its benefit and for the benefit
of the DIP Lenders, pursuant to this Final Order and the DIP Documents, the “DIP Liens”):

(a) First Lien On Unencumbered Property. Pursuant to section 364(c)(2) of
the Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected first priority
senior security interest in and lien upon all tangible and intangible pre- and post-petition
property of the Debtors, whether existing on the Petition Date or thereafter acquired, that, on
or as of the Petition Date, is not subject to a valid, perfected and non-avoidable lien

(collectively, “Unencumbered Property”), including the Catalyst Assets (as defined in the

 

Existing Term Loan Credit Agreement), any and all unencumbered cash of the Debtors
(whether maintained with the DIP Agent or otherwise, and including any cash proceeds of the

DIP Financing) and any investment of such cash, inventory, accounts receivable, other rights

29

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 30 of 74

to payment whether arising before or after the Petition Date, contracts, properties, plants,
fixtures, machinery, equipment, general intangibles, documents, instruments, securities,
chattel paper, interests in leaseholds, real properties, deposit accounts, patents, copyrights,
trademarks, trade names, rights under license agreements and other intellectual property,
capital stock of subsidiaries, wherever located, and the proceeds, products, rents and profits of
the foregoing, whether arising under section 552(b) of the Bankruptcy Code or otherwise, of
all the foregoing, in each case other than (A) the Excluded Property (as defined in the Existing
Intercreditor Agreement), but including any proceeds of Excluded Property that do not
otherwise constitute Excluded Property, (B) the SOA Separate Assets and Collateral (as
defined in the Existing Intercreditor Agreement), and (C) the Debtors’ claims and causes of
action under sections 502(d), 544, 545, 547, 548 and 550 of the Bankruptcy Code, or any other
avoidance actions under the Bankruptcy Code (collectively, “Avoidance Actions”), but
including any proceeds or property recovered, unencumbered or otherwise from Avoidance
Actions, whether by judgment, settlement or otherwise (“Avoidance Proceeds”).

(b) Liens Priming the Prepetition Secured Parties’ Liens. Pursuant to section
364(d)(1) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected
security interest in and lien upon all pre- and post-petition property of the Debtors (including
cash collateral, inventory, accounts receivable, other rights to payment whether arising before
or after the Petition Date, contracts, properties, plants, fixtures, machinery, equipment, general
intangibles, documents, instruments, securities, chattel paper, interests in leaseholds, real
properties, deposit accounts, patents, copyrights, trademarks, trade names, rights under license
agreements and other intellectual property, capital stock of subsidiaries wherever located and

the proceeds, products, rents and profits of the foregoing), which shall be senior in all respects

30

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 31 of 74

to (A) with respect to the Term Loan Priority Collateral including all June 21 Insurance
Proceeds (other than the SOA Priority June 21 Insurance Proceeds’ in excess of the amount of
the Insurance Priming Cap°), the Existing Term Loan Liens, the SOA Liens, and the Adequate
Protection Liens, and (B) with respect to SOA Priority Collateral other than SOA Priority June
21 Insurance Proceeds up to the Insurance Priming Cap, the Existing Term Loan Liens and the
Existing Term Loan Adequate Protection Liens (it being understood and agreed that, with
respect to the SOA Priority Collateral in excess of the Insurance Priming Cap, the DIP Liens
are junior in all respects to the SOA Liens and the SOA Adequate Protection Liens, and that
the DIP Liens do not extend to the SOA Separate Assets and Collateral); provided, that for the
duration of these Chapter 11 Cases, the Debtors, DIP Lenders, and Existing Term Loan
Lenders will not seek and hereby waive any right to grant or obtain liens on the SOA Priority
Collateral, the SOA Separate Assets and Collateral, or the June 21 Insurance Proceeds that are
senior to or pari passu with the SOA Liens and the SOA Adequate Protection Liens (as defined
below), and the Debtors will oppose and object to any request by any other party to do so.

(c) Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the
Bankruptcy Code, a valid, binding, continuing, enforceable, fully perfected security interest in
and lien upon all pre- and post-petition property of the Debtors (including cash collateral,
inventory, accounts receivable, other rights to payment whether arising before or after the

Petition Date, contracts, properties, plants, fixtures, machinery, equipment, general

 

* “SOA Priority June 21 Insurance Proceeds” means any portion of the June 21 Insurance Proceeds that is
determined by final non-appealable order to constitute SOA Priority Collateral.

° The “Insurance Priming Cap” shall mean, as of any date of determination, the amount of the DIP
Obligations outstanding under the Initial Loans (as defined in Amendment No. 3 to Superpriority Secured Debtor-
In-Possession Credit Agreement, dated August 27, 2019 [D.I. 358-1], without giving effect to any outstanding
Incremental Facility, received as of the day prior to the entry of this Final Order.

31

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 32 of 74

intangibles, documents, instruments, securities, chattel paper, interests in leaseholds, real
properties, deposit accounts, patents, copyrights, trademarks, trade names, rights under license
agreements and other intellectual property, capital stock of subsidiaries, wherever located, and
the proceeds, products, rents and profits of the foregoing) immediately junior to (A) with
respect to the SOA Priority Collateral, the valid, perfected and unavoidable SOA Liens and the
SOA Adequate Protection Liens; provided, for the avoidance of doubt and notwithstanding
anything to the contrary in this paragraph 11(c), that with respect to the SOA Priority June 21
Insurance Proceeds, the DIP Liens shall be senior to the SOA Liens and SOA Adequate
Protection Liens only in an amount up to the Insurance Priming Cap, (B) the valid, perfected
and unavoidable liens in existence immediately prior to the Petition Date that are permitted
under the Prepetition Debt Documents to the extent such permitted liens are senior or pari
passu to the liens securing the Prepetition Debt, including, to the extent valid, perfected and
unavoidable, (i) the valid, perfected and unavoidable liens securing PESRM’s obligations
under the Installment Sale and Purchase Agreement dates as of May 7, 2014 between NGL
Energy Partners L.P. (the “NGL Liens”) and PESRM and (ii) the valid, perfected and
unavoidable liens of Sunoco Logistics Partners Operations L.P. (“SXL” and such liens, the
“SXL Liens”) upon those certain above-ground storage tanks listed on Schedule 1 to that
certain Promissory Note, dated as of August 7, 2018 between SXL and PESRM, and (C) any
such valid and unavoidable permitted liens in existence immediately prior to the Petition Date
that are perfected subsequent to the Petition Date as permitted by section 546(b) of the
Bankruptcy Code; provided that nothing in the foregoing clauses (A), (B), and (C) shall limit
the rights of the DIP Secured Parties under the DIP Documents to the extent such liens are not

permitted thereunder.

32

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 33 of 74

(d) Liens Senior to Certain Other Liens. The DIP Liens shall not be
(A) subject or subordinate to (1) any lien or security interest that is avoided and preserved for
the benefit of the Debtors and their estates under section 551 of the Bankruptcy Code,
(2) unless otherwise provided for in the DIP Documents or in this Final Order, any liens or
security interests arising after the Petition Date or (3) any intercompany or affiliate liens or
security interests of the Debtors or (B) subordinated to or made pari passu with any other lien
or security interest under sections 363 or 364 of the Bankruptcy Code.

(e) Relative Priority of Liens. Notwithstanding anything to the contrary in
this Final Order or in the DIP Documents, the relative priority of each DIP Lien granted in this
paragraph 11, the SOA Liens, the Existing Term Loan Liens, the SOA Adequate Protection
Liens, the Existing Term Loan Adequate Protection Liens, the NGL Liens, and the SXL Liens
shall be as set forth in Exhibit A attached hereto; provided, that for the avoidance of doubt,
each such lien shall be subject and subordinate to the Carve Out in all respects; provided,
further, that, the relative priorities of certain liens and claims are subject to the Insurance
Adversary Proceeding.

12. Protection of DIP Lenders’ Rights.

(a) So long as the DIP Obligations have not been Paid in Full, in each case
that are secured by DIP Liens that, in accordance with Exhibit A hereto, are senior to any liens
held by the Prepetition Secured Parties with respect to any Collateral, then with respect to such
Collateral, such Prepetition Secured Party shall (i) have no right to and shall take no action to
foreclose upon, or recover in connection with, the liens granted thereto pursuant to the

Prepetition Debt Documents or this Final Order, or otherwise seek to exercise or enforce any

rights or remedies against such Collateral, including in connection with the Adequate

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 34 of 74

Protection Liens, (ii) be deemed to have consented to any transfer, disposition or sale of, or
release of liens on, such Collateral (but not any proceeds of such transfer, disposition or sale
to the extent remaining after the DIP Obligations are Paid in Full), to the extent such transfer,
disposition, sale or release is authorized under the DIP Documents and (iii) not file any further
financing statements, trademark filings, copyright filings, mortgages, notices of lien or similar
instruments, or otherwise take any action to perfect their security interests in such Collateral
unless, solely as to this clause (iii), the DIP Agent or the DIP Lenders file financing statements
or other documents to perfect the liens granted pursuant to this Final Order, or as may be
required by applicable state law to continue the perfection of valid and unavoidable liens or
security interests as of the Petition Date.

(b) To the extent any Prepetition Secured Party has possession of any
Prepetition Collateral or Collateral or has control with respect to any Prepetition Collateral or
Collateral that is subject to a DIP Lien that in accordance with Exhibit A hereto senior to the
lien held by such Prepetition Secured Party, then such Prepetition Secured Party shall be
deemed to maintain such possession or exercise such control as gratuitous bailee and/or
gratuitous agent for perfection for the benefit of the DIP Agent and the DIP Lenders and shall
comply with the instructions of the DIP Agent with respect to the exercise of such control and
the DIP Agent agrees, and shall be deemed, without incurring any liability or duty to any
Prepetition Secured Party, to maintain possession or control of any Prepetition Collateral or
Collateral in its possession or control as gratuitous bailee and/or gratuitous agent for perfection
for the benefit of the Prepetition Secured Parties with respect to bank accounts.

(c) The automatic stay provisions of section 362 of the Bankruptcy Code are

hereby vacated and modified to the extent necessary to permit the DIP Agent and the DIP

34

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 35 of 74

Lenders to enforce all of their respective rights under the DIP Documents including any cash
dominion with respect to a deposit account of the Debtors that is subject to a Deposit Account
Control Agreement (as defined in the DIP Documents), as provided for in the DIP Documents
(subject to the priorities set forth herein), and (i) immediately upon the occurrence of an Event
of Default, declare (A) the termination, reduction or restriction of any further Commitment to
the extent any such Commitment remains, (B) all Obligations to be immediately due and
payable, without presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Debtors and (C) the termination of the DIP Documents as to any future
liability or obligation of the DIP Agent and the DIP Lenders (but, for the avoidance of doubt,
without affecting any of the DIP Liens or the Obligations) and (ii) unless the Court orders
otherwise during the Remedies Notice Period (as defined below) upon a Remedies Hearing,
upon the occurrence of an Event of Default and the giving of five (5) business days’ prior
written notice (which shall run concurrently with any notice required to be provided under the
DIP Documents) (the “Remedies Notice Period”) via email to the Debtors, and counsel to the
Debtors, lead counsel for the Creditors’ Committee, counsel to the SOA Agent, and the U.S.
Trustee to (A) withdraw consent to the Debtors’ continued use of Cash Collateral and (B)
exercise all other rights and remedies provided for in the DIP Documents and under applicable
law, with respect to the Collateral, subject to the limitations set forth in this Final Order;
provided, that, for the avoidance of doubt, paragraph 12(c) shall exclude any deposit accounts
of the Debtors that are subject to Deposit Account Control Agreements in favor of ICBCS.
(d) During the Remedies Notice Period, the Debtors shall be permitted to
use Cash Collateral constituting DIP Collateral to (A) pay payroll and other administrative

expenses to keep the business of the Debtors operating and maximize value of the DIP

35

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 36 of 74

Collateral in accordance with the Approved Budget, (B) finance operations required to
maintain the safety of the refinery, (C) administer the Chapter 11 Cases and (D) fund the Carve
Out.

(e) In no event shall the DIP Agent, the DIP Lenders, or the Prepetition
Secured Parties be subject to the equitable doctrine of “marshaling” or any similar doctrine
with respect to the Collateral or Prepetition Collateral; provided, however, that with respect to
the business interruption portion of the June 21 Insurance Proceeds (the “June 21 Business
Interruption Insurance Proceeds”), to the extent the SOA Debt and SOA Adequate Protection
Obligations remain outstanding, the DIP Lenders agree to marshal away from all but $25.0
million of such June 21 Business Interruption Insurance Proceeds (the “Marshall Away
Amount”). Further, in no event shall the “equities of the case” exception in section 552(b) of
the Bankruptcy Code apply to the secured claims of the Prepetition Secured Parties; provided,
further, that notwithstanding anything in this paragraph or any provisions of the Interim Order,
unless otherwise stated in this Final Order, the “equities of the case” exception in section
552(b) of the Bankruptcy Code and all marshaling rights under applicable law shall be fully
preserved with respect to parties other than the DIP Secured Parties and the Prepetition Secured
Parties; provided, further, as provided in paragraph 14, the Insurance Recovery Surcharge (as
defined herein) shall only apply to any SOA Priority June 21 Insurance Proceeds and nothing
contained in this Paragraph shall relieve ICBCS from its obligations to make the payments to
the Debtors expressly set forth in the Global Term Sheet.

(f) Notwithstanding anything to the contrary herein, in the event that ICBCS

exercises any actions to sweep or foreclose on ICBCS’s Cash Collateral, including pursuant to

any applicable Safe Harbor Contract rights, any such action to sweep or foreclose (i) shall

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 37 of 74

extend only to Prepetition Collateral constituting SOA Priority Collateral and shall not include
proceeds, products, or offspring of the DIP Financing, and (ii) shall not extend to cash
dominion with respect to a deposit account of the Debtors that forecloses, limits, or otherwise
impairs the Debtors’ access to proceeds, products, or offspring of the DIP Financing; provided
that the Debtors shall deposit the DIP Financing proceeds in a separate account from the
account containing the ICBCS’s Cash Collateral to the extent practical.

(g) No rights, protections or remedies of the DIP Agent or the DIP Lenders
granted by the provisions of this Final Order or the DIP Documents shall be limited, modified
or impaired in any way by (i) any actual or purported withdrawal of the consent of any party
to the Debtors’ authority to continue to use Cash Collateral, (ii) any actual or purported
termination of the Debtors’ authority to continue to use Cash Collateral or (iii) the terms of
any other order or stipulation related to the Debtors’ continued use of Cash Collateral or the
provision of adequate protection to any party.

(h) In addition, the DIP Secured Parties are hereby granted a non-exclusive
worldwide license or right to use, to the maximum extent permitted by applicable law and to
the extent of their interest therein, exercisable without payment of royalty or other
compensation, any of the Collateral consisting of intellectual property in connection with the
liquidation, collection, disposition or other realization upon Collateral or any other assets of
the Debtors pursuant to any enforcement action by the DIP Agent and the DIP Lenders.

13. = Limitation on Charging Expenses Against Collateral. Except to the extent of the
Carve Out (subject to the limitation set forth in paragraph 9(f)) and the Insurance Recovery
Surcharge (as set forth in paragraph 14 below), no costs or expenses of administration of the

Chapter 11 Cases or any future proceeding that may result therefrom, including liquidation in

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 38 of 74

bankruptcy or other proceedings under the Bankruptcy Code, shall be charged against or
recovered from the Collateral (including Cash Collateral), the SOA Priority Collateral, or the
SOA Separate Assets and Collateral pursuant to section 506(c) of the Bankruptcy Code or any
similar principle of law, without the prior written consent of the DIP Agent, the Existing Term
Loan Agent, or the SOA Agent, as applicable, and no such consent shall be implied from any
other action, inaction, or acquiescence by the DIP Secured Parties or the Prepetition Secured
Parties, and except to the extent set forth in paragraph 14, nothing contained in the Interim Order,
this Final Order, the DIP Documents, or the Global Term Sheet shall be deemed to be a consent
by the DIP Secured Parties or the Prepetition Secured Parties to any charge, lien, assessment or
claim against the Collateral, the SOA Priority Collateral, or the SOA Separate Assets and
Collateral under section 506(c) of the Bankruptcy Code or otherwise; provided, however, solely
to the extent that it is determined by final non-appealable order that the SOA Secured Parties
have failed to pay an amount owed under the Global Term Sheet, the Debtors may also seek to
surcharge the SOA Priority Collateral and/or the SOA Separate Assets and Collateral pursuant
to section 506(c) of the Bankruptcy Code up to the amount of any such non-payment. For the
avoidance of doubt, nothing contained in this Paragraph shall relieve ICBCS from its obligation
to make the payments to the Debtors expressly set forth in the Global Term Sheet.

14. Insurance Recovery Surcharge. Solely to the extent the June 21 Insurance
Proceeds are determined by final non-appealable order to constitute SOA Priority Collateral, the
Debtors may surcharge the SOA Priority June 21 Insurance Proceeds pursuant to section 506(c)
of the Bankruptcy Code in an amount equal to the reasonable and necessary costs and expenses

determined by the Court, or agreed to by the Debtors, the DIP Lenders, or after the DIP

Obligations have been paid in full, the Required Existing Term Lenders, and ICBCS, as being

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 39 of 74

allocable to the preservation, preparation, and pursuit of the SOA Priority June 21 Insurance
Proceeds (and the Debtors’ claims thereto) Jess any amount of SOA Priority June 21 Insurance
Proceeds applied to repay DIP Obligations (the “Insurance Recovery Surcharge”); provided, that
the Insurance Recovery Surcharge shall not include such costs and expenses paid by the Debtors
that are reimbursed or otherwise paid for directly or indirectly by the applicable insurers. For
the avoidance of doubt, any SOA Priority June 21 Insurance Proceeds swept, foreclosed on, or
used to fund the Carve Out Reserves pursuant to paragraph 9, shall reduce dollar-for-dollar the
Insurance Recovery Surcharge and cannot exceed the amount of the Insurance Recovery
Surcharge.

15. | Payments Free and Clear. Subject only to the Carve Out and the Insurance
Recovery Surcharge, any and all payments or proceeds remitted to the DIP Agent on behalf of
the DIP Lenders or the Existing Term Loan Agent, on behalf of the Existing Term Loan Lenders,
or the SOA Agent on behalf of ICBCS pursuant to the provisions of the Interim Order, this Final
Order, the DIP Documents, the Global Term Sheet, or any subsequent order of the Court shall
be irrevocable, received free and clear of any claim, charge, assessment or other liability,
including, any such claim or charge arising out of or based on, directly or indirectly, section
506(c) of the Bankruptcy Code (whether asserted or assessed by, through or on behalf of the
Debtors or 552(b) of the Bankruptcy Code).

16. Adequate Protection of SOA Secured Parties. The SOA Secured Parties are
entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of the Bankruptcy Code, to
adequate protection of their interests in all Prepetition Collateral, including the Cash Collateral,
in an amount equal to the aggregate diminution in the value of the SOA Secured Parties’ interests

in the Prepetition Collateral (including Cash Collateral) from and after the Petition Date, if any,

39

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 40 of 74

for any reason provided for under the Bankruptcy Code, including any such diminution that has
or may result from the depreciation, sale, lease or use by the Debtors (or other decline in value)
of the Prepetition Collateral, any priming of the SOA Agent’s security interests and liens in the
Prepetition Collateral by the DIP Agent and the DIP Lenders pursuant to the DIP Documents
and this Final Order, and the imposition of the automatic stay pursuant to section 362 of the
Bankruptcy Code (the “SOA Adequate Protection Claim”); provided, however, that the
Creditors’ Committee’s and all other parties in interest’s rights are reserved with respect to
whether any asserted diminution has been caused by the imposition of the automatic stay due to
the bankruptcy as contemplated by section 361 of the Bankruptcy Code and whether the SOA
Secured Parties’ SOA Liens have suffered any diminution by any priming of such liens by the
DIP Obligations. In consideration of the foregoing, the SOA Agent and the SOA Secured
Parties are hereby granted the following (collectively, the “SOA Adequate Protection
Obligations”):

(a) SOA Adequate Protection Liens. The SOA Agent (for itself and for the
benefit of the SOA Secured Parties) is hereby granted (effective and perfected upon the date
of the Interim Order and without the necessity of the execution of any mortgages, security
agreements, pledge agreements, financing statements or other agreements), in the amount of
the SOA Adequate Protection Claim, and subject to the Insurance Recovery Surcharge, a valid,
perfected replacement security interest in and lien upon the SOA Priority Collateral and the
Term Loan Priority Collateral and adequate protection liens on the Unencumbered Property,
including the Catalyst Assets (the “SOA Adequate Protection Liens”), the SXL Collateral, and
the NGL Collateral (except any Avoidance Proceeds or other proceeds arising from Avoidance

Actions or other causes of actions asserted against any of the SOA Secured Parties), in

40

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 41 of 74

accordance with the priorities shown in Exhibit A and in each case subject to the Carve Out
and paragraph 9(f).

(b) SOA Section 507(b) Claim. The SOA Secured Parties are hereby granted,
subject to the Carve Out and paragraph 9(f), an allowed superpriority administrative expense
claim as provided for in section 507(b) of the Bankruptcy Code against the Debtors in the
amount of the SOA Adequate Protection Claim with, except as set forth in this Final Order,
priority in payment over any and all administrative expenses of the kind specified or ordered
pursuant to any provision of the Bankruptcy Code (the “SOA 507(b) Claim”); which SOA
507(b) Claim shall have recourse to and be payable from all of the Prepetition Collateral,
including the Avoidance Proceeds (except any Avoidance Proceeds or other proceeds arising
from Avoidance Actions or other causes of action asserted against any of the SOA Secured
Parties). The SOA 507(b) Claim shall be subject and subordinate to the Carve Out.

17. Adequate Protection of Existing Term Loan Secured Parties. The Existing Term
Loan Secured Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of
the Bankruptcy Code, to adequate protection of their interests in the Prepetition Collateral, for
and equal in amount to the aggregate diminution in the value of the Existing Term Loan Secured
Parties’ prepetition security interests in all Prepetition Collateral from and after the Petition Date,
if any, including any such diminution that has or may result from the sale, lease or use by the
Debtors (or other decline in value) of the Prepetition Collateral, the priming of the Existing Term
Loan Secured Parties’ security interests and liens in the Prepetition Collateral by the DIP Agent
and the DIP Lenders pursuant to the DIP Documents and this Final Order, and the imposition of
the automatic stay pursuant to section 362 of the Bankruptcy Code (the “Existing Term Loan

Adequate Protection Claim”); provided, however, that the rights of the Creditors’ Committee

41

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 42 of 74

and all other parties in interest are reserved with respect to the extent of any such diminution,
including whether any diminution has been caused by the imposition of the automatic stay due
to the bankruptcy as contemplated by section 361 of the Bankruptcy Code and whether the
Existing Term Loan Secured Parties’ Existing Term Loan Liens have suffered any diminution
by the priming of the Existing Term Loan Liens by the DIP Obligations. In consideration of the
foregoing, the Existing Term Loan Secured Parties are hereby granted the following
(collectively, the “Existing Term Loan Adequate Protection Obligations”):
(a) Existing Term Loan Secured Parties Adequate Protection Liens.
The Existing Term Loan Agent (for itself and for the benefit of the Existing Term Loan
Lenders) is hereby granted (effective and perfected upon the date of the Interim Order and
without the necessity of the execution of any mortgages, security agreements, pledge
agreements, financing statements or other agreements), in the amount of the Existing Term
Loan Adequate Protection Claim, a valid, perfected replacement security interest in and lien
upon the Collateral including the Avoidance Proceeds (except any Avoidance Proceeds or
other proceeds arising from Avoidance Actions or other causes of action asserted against any
of the Existing Term Loan Secured Parties) and adequate protection liens on the
Unencumbered Property, including the Catalyst Assets (the “Existing Term Loan Adequate
Protection Liens” and, together with the SOA Adequate Protection Liens, the “Adequate
Protection Liens”), the SXL Collateral and the NGL Collateral in accordance with the priorities
shown in Exhibit A and in each case subject to the Carve Out.
(b) Existing Term Loan Secured Parties Section 507(b) Claim. The Existing
Term Loan Secured Parties are hereby granted, subject to the Carve Out, an allowed

superpriority administrative expense claim (in the Debtors’ cases only) as provided for in

42

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 43 of 74

section 507(b) of the Bankruptcy Code in the amount of the Existing Term Loan Adequate
Protection Claim with, except as set forth in this Final Order, priority in payment over any and
all administrative expenses of the kind specified or ordered pursuant to any provision of the
Bankruptcy Code (the “Existing Term Loan 507(b) Claim” and together with the SOA 507(b)
Claim, the “507(b) Claims”); which Existing Term Loan 507(b) Claim shall have recourse to
and be payable from all of the Collateral, including, the Avoidance Proceeds (except any
Avoidance Proceeds or other proceeds arising from Avoidance Actions or other causes of
action asserted against any of the Existing Term Loan Secured Parties). The Existing Term
Loan 507(b) Claim shall be subject and subordinate only to the Carve Out and, with respect to
the SOA Priority Collateral, the SOA 507(b) Claim, the DIP Superpriority Claims and the
prepetition claims of the SOA Secured Parties. Except to the extent expressly set forth in this
Final Order or the DIP Credit Agreement, the Existing Term Loan Secured Parties shall not
receive or retain any payments, property or other amounts in respect of the Existing Term Loan
507(b) Claim unless and until the DIP Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) and any claims having a priority superior
to or pari passu with the DIP Superpriority Claims have been Paid in Full.

(c) Existing Term Loan Secured Party Fees and Expenses. The Existing
Term Loan Agent, for the benefit of the Existing Term Loan Lenders, and the ad hoc committee
of Existing Term Loan Lenders (the ““Ad Hoc Term Loan Lenders”) shall each receive current
cash payments of all reasonable and documented pre- and post-petition fees and expenses
(including pursuant to any fee letter related to the Existing Term Loan Agreements), which
payments shall be made in the manner provided for in paragraph 17(h) below, including, but

not limited to: (i) in the case of the Ad Hoc Term Loan Lenders, the reasonable and documented

43

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 44 of 74

fees and expenses of (A) Davis Polk & Wardwell LLP, (B) Morris, Nichols, Arsht & Tunnell
LLP, (C) Houlihan Lokey Capital, Inc., including, for the avoidance of doubt, the financing
fee and completion fee payable in accordance with the terms of the Houlihan Lokey
Engagement Letter (which letter the Debtors shall be hereby authorized to execute) and, (D) if
applicable, one counsel for issues pertaining to the Debtors’ agreement with the United Steel,
Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Services Workers
International Union, AFL-CIO, CLC, and its Philadelphia Local 10-1 and (ii) in the case of the
Existing Term Loan Agent, the reasonable and documented fees and expenses of (A) Norton
Rose Fulbright US LLP, (B) one local counsel in the relevant jurisdiction, which counsel may
be the same as such local counsel to the Ad Hoc Term Loan Lenders and (c) as special litigation
counsel, Davis Polk & Wardwell LLP. The rights of all parties, including, but not limited to
the Existing Term Loan Secured Parties, are reserved as to whether payments made on account
of the Ad Hoc Term Loan Lenders’ fees and expenses pursuant to this paragraph 17(c)
constitute payments of principal, interest or otherwise pursuant to section 506(b) of the
Bankruptcy Code.

(d) Milestones. The Existing Term Loan Secured Parties are hereby
entitled to performance of the Milestones as set forth in the DIP Credit Agreement; provided,
that the Debtors shall provide the report contemplated in Section 5.17(c) of the DIP Credit
Agreement to ICBCS and the Creditors’ Committee’s professionals substantially
contemporaneously with delivery to the DIP Agent and/or DIP Lenders and shall also provide
ICBCS and the Creditors’ Committee professionals with the marketing plan contemplated by
Section 5.17(d) of the DIP Creditors Agreement substantially contemporaneously with

delivery to the DIP Agent and/or DIP Lenders. The Debtors shall keep the Existing Term Loan

44

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 45 of 74

Secured Parties and ICBCS apprised of the status of the Debtors’ sale and marketing process
on a weekly basis.

(e) Excess Cash Flow Sweep. Following the Payment in Full in cash of
the DIP Obligations, the application of all mandatory prepayments (as described in the DIP
Credit Agreement) to repayment of Obligations (as defined in the Existing Term Loan Credit
Agreement) in accordance with the priority set forth in the Existing Term Loan Credit
Agreement with a minimum cash threshold of $10,000,000.00, but solely to the extent that the
source of such repayment constitutes Term Loan Priority Collateral, any amount in excess shall
be applied to the repayment of the Existing Term Loan Lenders’ outstanding Obligations under
the Existing Term Loan Credit Agreement in a manner consistent with Section 7.03 of the
Existing Term Loan Credit Agreement; it being understood, for the avoidance of doubt, that
receipt of any June 21 Insurance Proceeds does not constitute a Recovery Event pursuant to
the DIP Credit Agreement but that such proceeds shall be subject to any mandatory prepayment
from excess liquidity under the DIP Credit Agreement, but that any mandatory prepayment of
any June 21 Insurance Proceeds to be applied to the Existing Term Loan Lenders’ outstanding
Obligations under the Existing Term Loan Credit Agreement shall only be permitted upon
notice and hearing before this Court; provided, however, that notwithstanding anything to the
contrary in the Interim Order, this Final Order, or the DIP Agreements, the provisions of this
paragraph 17(e) requiring mandatory prepayment shall exclude any SOA Priority June 21
Insurance Proceeds and any Disputed Priority June 21 Insurance Proceeds until such proceeds
have been determined by final non-appealable order to constitute Term Loan Priority
Collateral; provided, further, that, after the DIP Obligations have been paid in full, subject to

paragraphs 17(f) and 21 herein, the consent of the Existing Term Loan Lenders shall be

45

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 46 of 74

required to apply any June 21 Insurance Proceeds constituting Term Loan Priority Collateral,
excluding any Disputed Priority June 21 Insurance Proceeds until such proceeds have been
determined by final non-appealable order to constitute Term Loan Priority Collateral, other
than in accordance with section 5.12 of the DIP Credit Agreement, subject to further order of
the Court; provided, further, that such consent of the Existing Term Loan Lenders shall not be
required if it has been determined by final, non-appealable order that the Existing Term Loan
Secured Parties do not have a valid, perfected, and non-avoidable interest in such June 21
Insurance Proceeds. For the avoidance of doubt, all rights of the Creditors’ Committee and
ICBCS to object to the proposed application of any property damage and/or business
interruption insurance against the Obligations under the Existing Term Loan Credit Agreement
or SOA Agreements, as provided in paragraphs 22(a) and 22(b) below, are hereby expressly
preserved.

(f) Insurance Covenant. In addition to the provisions in paragraph 29 of this
Final Order, the consent of (i) the DIP Agent and the DIP Lenders, until such time as the DIP
Obligations have been Paid in Full, and (ii) the “Required Lenders” (as defined in the Existing
Term Loan Credit Agreement, the “Required Existing Term Loan Lenders’) shall be required
to settle any claim under the Debtors’ property damage and/or business interruption insurance
claims related to the June 21 Incident; provided, however, that, notwithstanding anything in
this Final Order to the contrary, (i) any such settlement of an insurance claim shall be subject
to the approval of this Court after proper notice and a hearing and (11) the Existing Term Loan
Agent and Required Existing Term Loan Lenders’ consent to such settlement shall not be
required if this Court or another court of competent jurisdiction has determined in a final non-

appealable order that the Required Existing Term Loan Lenders (a) do not have a valid,

46

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 47 of 74

perfected lien in respect of such proceeds, or (b) do not have a priority lien (relative to the other
party) in respect of such proceeds; provided and pursuant to the Global Term Sheet, that the
Debtors shall, in good faith, consult in good faith and for a reasonable period of time prior to
filing of a motion seeking approval of such settlement, with any such party (including, but not
limited to, the Creditors’ Committee, the Required Existing Term Loan Lenders, and the SOA
Agent) regarding any such settlement; provided, further, that the respective rights of the
Creditors’ Committee, the Existing Term Loan Lenders, and the SOA Agent to object to any
such settlement on any ground are hereby expressly preserved, and provided, further, the SOA
Agent, the Debtors, the Creditors’ Committee and the Existing Term Loan Lenders reserve all
rights, claims, and defenses under the Existing Intercreditor Agreement, including, but not
limited to, any right to assert that any settlement of the property damage and/or business
interruption insurance claims related to the June 21 Incident proposed by the Debtors cannot
be approved because it is impermissible as a matter of law and/or violates the Existing
Intercreditor Agreement. The Debtors shall keep the Creditors’ Committee and ICBCS
apprised of the status of the insurance claims related to the June 21 Incident and consult with
the Creditors’ Committee and ICBCS as to the settlement of any such insurance claim and the
disposition of any settlement proceeds received in respect thereto prior to filing any such
motion or settling any such claim. For the avoidance of doubt, nothing in this paragraph shall
limit or otherwise impair the Debtors’ ability to request and/or receive advances on the June
21 Insurance Proceeds; provided, however, notwithstanding anything contrary in the Interim
Order, this Final Order, or the DIP Agreements, the Debtors shall immediately deposit, or
caused to be deposited, all Disputed Priority June 21 Insurance Proceeds in a segregated escrow

account which shall be subject to the DIP Liens, the Adequate Protection Liens, and any

47

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 48 of 74

existing Prepetition Liens, each solely as provided in this Final Order, Court order, or upon
agreement of the applicable parties; provided, further, however, the use and/or disposition of
the Disputed Priority June 21 Insurance Proceeds, in each case, are subject to the provisions of
this Final Order, the DIP Credit Agreement (including the Approved Budget), the ICBCS Cash
Collateral Terms, and the express prior written consent of each of the Existing Term Loan
Lenders and ICBCS shall be required (each subject to paragraph 20(e) herein).

(g) Existing Term Loan Secured Parties’ Additional Adequate Protection.
Prior to the Debtors filing, supporting, bringing to the board for discussion or consideration,
or making a proposal or counterproposal to any party relating to (any of the foregoing, a ““Non-
Permitted Action”), a plan of reorganization that does not propose to pay all claims on account
of the Existing Term Loan Debt in cash or with such other consideration acceptable to the
Required Existing Term Loan Lenders) (a “Non-Permitted Plan’), the Debtors shall provide
not less than five (5) days written notice to counsel to the Existing Term Loan Agent (any such
notice, a “Non-Permitted Plan Notice”). Upon delivery of a Non-Permitted Plan Notice,
subject to the Remedies Notice Period, the Existing Term Loan Secured Parties shall have the
right to terminate the Debtors’ right to use Cash Collateral pursuant to this Final Order.
Notwithstanding the foregoing, a Non-Permitted Action shall not include the Debtors’ receipt
from the Creditors’ Committee of a proposal with respect to a Non-Permitted Plan or
discussions with the Creditors’ Committee regarding such proposal.

(h) Payment of Fees and Expenses. The payment of the fees, expenses and
disbursements set forth in paragraph 17(c) of this Final Order (to the extent incurred after the
Petition Date) shall be made within 10 days (which time period may be extended by the

applicable professional) after the receipt by the Debtors, the Creditors’ Committee, if any, and

48

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 49 of 74

the U.S. Trustee (the “Review Period”) of invoices therefor (the “Invoiced Fees”) and without
the necessity of filing formal fee applications, including such amounts arising before or after
the Petition Date. The invoices for such Invoiced Fees shall include the number of hours billed
(except for financial advisors compensated on other than an hourly basis) and a reasonably
detailed description of services provided and the expenses incurred by the applicable
professional; provided, however, that any such invoice (i) may be redacted to protect
privileged, confidential or proprietary information and (ii) shall not be required to contain
individual time detail (provided that such invoice shall contain (except for financial advisors
compensated on other than an hourly basis), at a minimum, summary data regarding hours
worked by each timekeeper for the applicable professional and such timekeepers’ hourly rates).
The Debtors, the Creditors’ Committee, if any, and the U.S. Trustee may object to any portion
of the Invoiced Fees (the “Disputed Invoiced Fees”) within the Review Period by filing with
the Court a motion or other pleading, on at least 10 days’ prior written notice of any hearing
on such motion or other pleading, setting forth the specific objections to the Disputed Invoiced
Fees in reasonable narrative detail and the bases for such objections; provided that payment of
any undisputed portion of Invoiced Fees shall not be delayed based on any objections thereto.

(i) Upon Payment in Full of all DIP Obligations, the Rolling Budget shall
continue to be updated in accordance with the terms and conditions of the DIP Credit
Agreement, except that the approval of Required Existing Term Loan Lenders shall be
substituted for the approval of the DIP Agent and/or the DIP Lenders. The Creditors’
Committee’s attorneys and financial advisors and the SOA Agent shall be provided with copies
of the Rolling Budgets and all other financial reports and information to be provided to the

DIP Secured Parties hereunder or under the DIP Credit Agreement.

49

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 50 of 74

18. Reservation of Rights of Prepetition Secured Parties. Under the circumstances
and given that the above-described adequate protection is consistent with the Bankruptcy Code,
including section 506(b) thereof, the Court finds that the adequate protection provided herein is
reasonable and sufficient to protect the interests of the Adequate Protection Parties; provided
that any of the Prepetition Secured Parties, upon a change in circumstances, may request further
or different adequate protection to be provided following notice and a hearing in this Court, and
the Debtors or any other party may contest any such request.

19. Perfection of DIP Liens and Adequate Protection Liens.

(a) The DIP Agent, the DIP Lenders and the Adequate Protection Parties are
authorized, but not required, to file or record (and to execute in the name of the Debtors, as
their true and lawful attorneys, with full power of substitution, to the maximum extent
permitted by law) financing statements, trademark filings, copyright filings, mortgages, notices
of lien or similar instruments in any jurisdiction, or take possession of or control over cash or
securities, or take any other action in order to validate and perfect the liens and security
interests granted to them hereunder. Whether or not the DIP Agent, on behalf of the DIP
Lenders, or the Adequate Protection Parties shall, in their sole discretion, choose to file such
financing statements, trademark filings, copyright filings, mortgages, notices of lien or similar
instruments, or take possession of or control over any cash or securities, or otherwise confirm
perfection of the liens and security interests granted to them hereunder, such liens and security
interests shall be deemed valid, perfected, allowed, enforceable, non-avoidable and not subject
to challenge, dispute or subordination (subject to the priorities set forth in this Final Order).

Upon the request of the DIP Agent, each of the Prepetition Secured Parties (with respect to

their respective Prepetition Collateral) and the Debtors, without any further consent of any

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 51 of 74

party, is authorized (in the case of the Debtors) and directed (in the case of the Prepetition
Secured Parties) to take, execute, deliver and file such instruments (in each case, without
representation or warranty of any kind) to enable the DIP Agent to further validate, perfect,
preserve and enforce the DIP Liens. All such documents will be deemed to have been recorded
and filed as of the Petition Date.

(b) A certified copy of this Final Order may, in the discretion of the DIP
Agent, and the Adequate Protection Parties, as applicable, be filed with or recorded in filing or
recording offices in addition to or in lieu of such financing statements, mortgages, notices of
lien or similar instruments, and all filing offices are hereby authorized and directed to accept
such certified copy of this Final Order for filing and/or recording, as applicable. The automatic
stay of section 362(a) of the Bankruptcy Code shall be modified to the extent necessary to
permit the DIP Agent and the Adequate Protection Parties to take all actions, as applicable,
referenced in this subparagraph (b) and the immediately preceding subparagraph (a).

20. Preservation of Rights Granted Under This Final Order.

(a) The relative priority of the claims and liens expressly granted by this Final
Order shall be as set forth in Exhibit A; provided, the relative priorities of certain liens and
claims are subject to the Insurance Adversary Proceeding.

(b) Other than the Carve Out and other claims and liens expressly granted by
this Final Order, no claim or lien having a priority superior to or pari passu with those granted
by this Final Order to the DIP Agent and the DIP Lenders, the SOA Secured Parties, or the
Existing Term Loan Secured Parties, respectively, shall be granted or allowed while any of the
DIP Obligations or the Adequate Protection Obligations remain outstanding, and, except as

otherwise expressly provided in paragraphs 11, 16(a), 16(b), 17(a), or 17(b) of this Final Order,

51

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 52 of 74

the DIP Liens and the Adequate Protection Liens shall not be (i) subject or junior to any lien

or security interest that is avoided and preserved for the benefit of the Debtors’ estates under

section 551 of the Bankruptcy Code, (ii) subordinated to or made pari passu with any other

lien or security interest, whether under section 364(d) of the Bankruptcy Code or otherwise,

(iii) subordinated to or made pari passu with any liens arising after the Petition Date and

(iv) subject or junior to any intercompany or affiliate liens or security interests of the Debtors.

(c) Unless otherwise ordered by the Court or waived by the Required Existing

Term Loan Lenders, the occurrence of any of the following events shall constitute an Event of

Default and, subject to the Remedies Notice Period, terminate the right of the Debtors to use

Cash Collateral:

(i)

(il)

(iii)
(iv)
(v)

(vi)

(vii)

the occurrence of the Maturity Date (as defined in the DIP Credit
Agreement), unless the DIP Obligations have been Paid in Full or
such date has been extended pursuant to the terms of the DIP
Credit Agreement;

any modification, amendment, reversal, stay, supplement,
vacation or extension of the Interim Order or this Final Order, and
no such consent shall be implied by any other action, inaction or
acquiescence by any party;

an order converting or dismissing any of the Chapter 11 Cases;
an order appointing a chapter 11 trustee in the Chapter 11 Cases;

an order appointing an examiner with enlarged powers in the
Chapter 11 Cases (beyond those set forth in sections 1106(a)(3)
and (4) of the Bankruptcy Code);

any termination or reduction of the period pursuant to section 1121
of the Bankruptcy Code during with the Debtors have the
exclusive right to file a plan of reorganization and solicit
acceptances thereof or such period shall expire without extension
by the court;

any material breach by the Debtors of any provisions of the
Interim Order or this Final Order; provided that any breach of any

52

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 53 of 74

(viii)

(ix)

(x)

(xi)

(xii)

(xiii)

(xiv)

(xv)

(xvi)

of the provisions of paragraph 17 of this Final Order is hereby
deemed a material breach;

other than in conjunction with the Insurance Recovery Surcharge,
an order charging any of the Term Loan Priority Collateral of the
Existing Term Loan Secured Parties or the Collateral of the DIP
Secured Parties under sections 506(c) or 552(b) of the Bankruptcy
Code, or an order requiring any of the Existing Term Loan
Secured Parties or DIP Secured Parties to be subject to the
equitable doctrine of “marshaling”;

entry of an order confirming a plan of reorganization that does not
provide for Payment in Full of the DIP Obligations; or

the sale of all or substantially all of the assets of any of the Debtors
(except to the extent permitted under the DIP Documents), which
does not provide for the Payment in Full of the DIP Obligations
upon the consummation thereof;

the Debtors deliver a Non-Permitted Plan Notice or take any Non-
Permitted Action;

the Debtors have not: (a) filed a motion seeking entry of the
Insurance Proceeds Order, within 21 calendar days after the entry
of the Interim Order; and/or (b) obtained entry of the Insurance
Proceeds Order within the later of (a) 120 calendar days after the
entry of the Interim Order, and (b) any such period as provided for
in the DIP Credit Agreement;

entry of a final order of any court of competent jurisdiction issuing
a determination contrary to the Insurance Proceeds Order (whether
or not the Insurance Proceeds Order has been entered);

any payment is made under any “first day order” that is materially
inconsistent with the Approved Budget (without regard to any
permitted variances) without the consent of the Required DIP
Lenders or, following the Payment in Full of the DIP Obligations,
the Required Existing Term Loan Lenders (in each case, as
communicated by counsel thereto);

following the later of (A) the Payment in Full of the DIP
Obligations and (B) September 14, 2019, the negative Budget
Variance with respect to disbursements of the Debtors (including
with respect to disbursements of the professionals for the Debtors)
shall exceed, in each case, the greater of (i) 10%, or (ii) $5 million;

any of the Debtors, without the prior written consent of the
Required Existing Term Loan Lenders seeks, proposes or

53

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 54 of 74

supports, or if there is entered or confirmed (in each case, as
applicable) any of the foregoing;

(xvii) | the Debtors retain counsel (or expand the scope of retention of
existing counsel) to pursue any claims related to the June 21
Insurance Proceeds, unless such counsel is reasonably acceptable
to the Required DIP Lenders (or, after the DIP Obligations have
been paid in full, the Required Existing Term Loan Lenders);

(xviii) following the Payment in Full of the DIP Obligations, any Debtor
seeks approval or publicly announces that it will seek approval of
any material non-ordinary course Disposition (as defined in the

DIP Credit Agreement) in excess of $1,000,000, without the
consent of the Required Existing Term Loan Lenders; or

(xix) _ the failure of the Debtors to make any payment provided for under
this Final Order for the benefit of the Existing Term Loan Secured
Parties within five (5) business days after the date such payment
is due.

Notwithstanding any order that may be entered dismissing any of the Chapter 11 Cases under
section 1112 of the Bankruptcy Code or that otherwise is at any time entered (i) the DIP
Superpriority Claims, the 507(b) Claims, the DIP Liens, and the Adequate Protection Liens shall
continue in full force and effect and shall maintain their priorities as provided in this Final Order
until all DIP Obligations and Adequate Protection Obligations shall have been indefeasibly Paid
in Full (or other agreed consideration) (and that such the DIP Superpriority Claims, the 507(b)
Claims, DIP Liens, and Adequate Protection Liens shall, notwithstanding such dismissal, remain
binding on all parties in interest), (ii) the other rights granted by this Final Order shall not be
affected and (iii) the Court shall retain jurisdiction, notwithstanding such dismissal, for the
purposes of enforcing the claims, liens and security interests referred to in this paragraph and
otherwise in this Final Order.
(d) If any or all of the provisions of this Final Order are hereafter reversed,
modified, vacated or stayed, such reversal, modification, vacation or stay shall not affect (i) the

validity, priority or enforceability of any DIP Obligations or Adequate Protection Obligations

54

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 55 of 74

incurred prior to the actual receipt of written notice by the DIP Agent, the SOA Agent, or the
Existing Term Loan Agent, as applicable, of the effective date of such reversal, modification,
vacation or stay or (ii) the validity, priority or enforceability of the DIP Liens or the Adequate
Protection Liens. Notwithstanding any such reversal, modification, vacation or stay of any use
of Cash Collateral, any DIP Obligations or any Adequate Protection Obligations incurred by
the Debtors to the DIP Agent, the DIP Lenders, or the Adequate Protection Parties, as the case
may be, prior to the actual receipt of written notice by the DIP Agent, the SOA Agent, or the
Existing Term Loan Agent, as applicable, of the effective date of such reversal, modification,
vacation or stay shall be governed in all respects by the original provisions of this Final Order,
and the DIP Agent, the DIP Lenders, and the Adequate Protection Parties shall be entitled to
all the rights, remedies, privileges and benefits granted in section 364(e) of the Bankruptcy
Code, this Final Order and the DIP Documents.

(e) Except as expressly provided in this Final Order or in the DIP Documents,
the DIP Obligations, the DIP Liens, the DIP Superpriority Claims, the 507(b) Claims, the
Adequate Protection Liens and the Adequate Protection Obligations and all other rights and
remedies of the DIP Agent, the DIP Lenders and the Adequate Protection Parties granted by
the provisions of this Final Order and the DIP Documents shall survive, and shall not be
modified, impaired or discharged by (i) the entry of an order converting any of the Chapter 11
Cases to a case under chapter 7 of the Bankruptcy Code, dismissing any of the Chapter 11
Cases, substantively consolidating any of the cases with another case, terminating the joint
administration of the Chapter 11 Cases or by any other act or omission, (ii) the entry of an
order approving the sale of any Collateral pursuant to section 363(b) of the Bankruptcy Code

(except to the extent permitted by the DIP Documents) or (iii) the entry of an order confirming

55

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 56 of 74

a chapter 11 plan in any of the Chapter 11 Cases and, pursuant to section 1141(d)(4) of the
Bankruptcy Code, the Debtors have waived any discharge as to any remaining DIP Obligations
or Adequate Protection Obligations. The terms and provisions of this Final Order and the DIP
Documents shall continue in the Chapter 11 Cases, in any successor cases if the Chapter 11
Cases cease to be jointly administered and in any superseding chapter 7 cases under the
Bankruptcy Code, and the DIP Obligations, the DIP Liens, the DIP Superpriority Claims, the
507(b) Claims, the Adequate Protection Liens, and the Adequate Protection Obligations and
all other rights and remedies of the DIP Agent, the DIP Lenders and the Adequate Protection
Parties granted by the provisions of this Final Order and the DIP Documents shall continue in
full force and effect until the DIP Obligations are Paid in Full.

21. Cash Collateral and SOA Obligations. The Debtors shall be authorized to use
ICBCS’s Cash Collateral in accordance with this Final Order, including as set forth in the Global
Term Sheet, dated November 13, 2019 (the “Global Term Sheet”), attached as Exhibit C to this
Final Order (the “ICBCS Cash Collateral Terms”), which terms are approved and incorporated
herein by reference. Unless otherwise provided in this Final Order, the Debtors shall obtain
ICBCS’s express prior written consent to use and/or dispose of ICBCS’s Cash Collateral and/or
the SOA Priority June 21 Insurance Proceeds and, solely with respect to the Disputed Priority
June 21 Insurance Proceeds, the Debtors shall obtain the express prior written consent of each
of the Existing Term Loan Lenders and ICBCS to use and/or dispose of the Disputed Priority
June 21 Insurance Proceeds; provided, however, to the extent that Disputed Priority June 21
Insurance Proceeds cease to constitute Disputed Priority June 21 Insurance Proceeds because the
Existing Term Loan Lenders and/or the SOA Agent, as applicable, (a) do not have a valid,

perfected lien in respect of such proceeds, or (b) do not have a priority lien (relative to the other

56

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 57 of 74

party) in respect of such proceeds, the Existing Term Loan Lender’s and/or SOA Agent’s, as
applicable, prior written consent shall not be required for use and/or disposition of such proceeds.
Notwithstanding anything in this Final Order to the contrary, that release of the Disputed Priority
June 21 Insurance Proceeds after the DIP Obligations have been paid in full shall only be
permitted upon notice and hearing before this Court and all parties in interest (including, but not
limited to, the Creditors' Committee, the Existing Term Lenders and the SOA Agent) reserve all
of their rights to object to any such proposed release. Pursuant to paragraph 17(f), the Debtors
shall deposit into a separate segregated escrow account all Disputed Priority June 21 Insurance
Proceeds which shall be subject to the DIP Liens, the Adequate Protection Liens, and any
existing Prepetition Liens, each solely as provided in this Final Order, Court Order, or upon
agreement of the applicable parties. In the event of a conflict between the terms of the Global
Term Sheet and this Final Order, the terms of the Global Term Sheet shall control as to all matters
specifically addressed in such Global Term Sheet.

22. Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,
agreements and releases contained in the Interim Order and this Final Order, including in
paragraphs 4 and 5 of the Interim Order and this Final Order, shall be binding upon the Debtors
in all circumstances and for all purposes and all other parties in interest, including the SOA
Secured Parties, the Creditors’ Committee, and any other person or entity acting or seeking to
act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee or examiner
appointed or elected for any of the Debtors, in all circumstances and for all purposes unless (a)
the SOA Secured Parties, the Creditors’ Committee, or any other party in interest (subject in all
respects to any agreement or applicable law that may limit or affect such entity’s right or ability

to do so), in each case, with standing granted by the Court, has timely and properly filed an

57

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 58 of 74

adversary proceeding or contested matter (subject to the limitations contained herein, including,
inter alia, in this paragraph 22) (i) with respect to the SOA Secured Parties, challenging whether
the June 21 Insurance Proceeds constitute Term Loan Priority Collateral; (ii) objecting to or
challenging the amount, validity, perfection, enforceability, priority or extent of any of the
Prepetition Debt or the Prepetition Debt Liens; or (iii) otherwise asserting or prosecuting any
action for preferences, fraudulent transfers or conveyances, other avoidance power claims or any
other claims, counterclaims or causes of action, objections, contests or defenses (collectively,
a “Challenge Proceeding”) against any of the Prepetition Secured Parties or their respective
subsidiaries, officers, directors, managers, principals, employees, agents, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives and other professionals
and the respective successors and assigns thereof, in each case in their respective capacity as
such (each a “Representative” and, collectively, the “Representatives”) in connection with
matters related to the Prepetition Debt Documents, the Prepetition Debt, the Prepetition Debt
Liens, the Prepetition Collateral and the Existing Intercreditor Agreement by no later than a date
(1) with respect to (x) the SOA Secured Parties and (y) parties in interest with standing other
than the Creditors’ Committee, the earlier of an order confirming a chapter 11 plan and 75 days
after entry of the Interim Order and (2) with respect to the Creditors’ Committee, entry of this
Final Order or any such later date as has been agreed to, in writing without, for the avoidance of
doubt the necessity of obtaining any further order of the Court, by (A) the SOA Agent with
respect to any Challenge Proceeding against any SOA Secured Parties or (B) the Existing Term
Loan Agent with respect to any Challenge Proceeding against any Existing Term Loan Secured
Parties (the “Challenge Period”); provided that with respect to any chapter 7 trustee appointed

prior to the expiration of the Challenge Period, such trustee shall have until (x) the end of the

58

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 59 of 74

Challenge Period and (y) 30 days from such appointment to commence a Challenge Proceeding;
provided further that, notwithstanding any of the foregoing provisions of this paragraph to the
contrary, in the event that the Creditors’ Committee or any other party files a motion seeking
standing to pursue a Challenge Proceeding against any SOA Secured Party or any Existing Term
Loan Secured Party on or prior to the end of such Challenge Period, the Challenge Period shall
be extended, solely with respect to the Challenge Proceeding for which such party seeks
standing, to the date that is five (5) business days after the Court rules on such standing motion;
and (b) there is a final non-appealable order in favor of the plaintiff in any such timely filed
Challenge Proceeding. Any complaint or motion for standing filed in, or in connection with, any
Challenge Proceeding shall set forth with specificity the basis for such challenge or claim and
any challenges or claims not so specified prior to the expiration of the Challenge Period shall be
deemed forever, waived, released and barred. If no such Challenge Proceeding is timely filed
during the Challenge Period or the Court or another court of competent jurisdiction does not rule
in favor of the plaintiff in any such proceeding then (i) the Debtors’ stipulations, admissions,
agreements and releases contained in the Interim Order or this Final Order, including those
contained in paragraphs 4 and 5 of the Interim Order or this Final Order shall be binding on all
parties in interest, including the Creditors’ Committee, (ii) the obligations of the Debtors under
the Prepetition Debt Documents, including the Prepetition Debt, shall constitute allowed claims
not subject to defense, claim, counterclaim, recharacterization, subordination, offset or
avoidance, for all purposes in the Chapter 11 Cases, and any subsequent chapter 7 case(s), (iii)
the Prepetition Debt Liens shall be deemed to have been, as of the Petition Date, legal, valid,
binding, perfected, security interests and liens, not subject to recharacterization, subordination,

avoidance or other defense, and (iv) the Prepetition Debt and the Prepetition Debt Liens shall

59

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 60 of 74

not be subject to any other or further claim or challenge by the Creditors’ Committee, any non-
statutory committees formed in the Chapter 11 Cases or any other party in interest acting or
seeking to act on behalf of the Debtors’ estates and any defenses, claims, causes of action,
counterclaims and offsets by a Creditors’ Committee, if any, any non-statutory committees
formed in the Chapter 11 Cases, or any other party acting or seeking to act on behalf of the
Debtors’ estates, whether arising under the Bankruptcy Code or otherwise, against any of the
Prepetition Secured Parties in their capacity as such and not in any other capacity; and their
Representatives arising out of or relating to the Prepetition Debt Documents shall be deemed
forever waived, released and barred. If any such Challenge Proceeding is timely filed during the
Challenge Period, the stipulations, admissions, agreements and releases contained in the Interim
or this Final Order, including those contained in paragraphs 4 and 5 of the Interim or this Final
Order, shall nonetheless remain binding and preclusive (as provided in the second sentence of
this paragraph) on the Creditors’ Committee and on any other person or entity, except to the
extent that such stipulations, admissions, agreements and releases were expressly and
successfully challenged in such Challenge Proceeding as set forth in a final, non-appealable order
of a court of competent jurisdiction. Nothing in this Final Order vests or confers on any Person
(as defined in the Bankruptcy Code), including the Creditors’ Committee, if any, or any non-
statutory committees formed in the Chapter 11 Cases, standing or authority to pursue any claim
or cause of action belonging to the Debtors or their estates, including Challenge Proceedings
with respect to the Prepetition Debt Documents, the Prepetition Debt or the Prepetition Debt
Liens, without further order of this Court upon the filing of a timely standing motion. For the
avoidance of doubt, the Insurance Adversary Proceeding shall constitute a Challenge Proceeding

by ICBCS and the Creditors’ Committee for the purpose of this paragraph 22. Notwithstanding

60

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 61 of 74

the foregoing, prior to entry of an order confirming a chapter 11 plan, the Challenge Period

established by this paragraph 22 --

(a)

(b)

shall not apply to:

6) Any objection, claim or defense to the priority or amount of the
SOA Secured Parties’ claims in these cases, (including, but not limited to,
claims arising from or related to the Global Term Sheet, including any
claim for amounts related to the Hydrocarbon Extraction & Evacuation
Plan (as defined in the Global Term Sheet), but excluding the priority or
amount of any allowed Remaining Volume Claims (as defined in the
Global Term Sheet)), it being understood that the rights, claims and
defenses of the SOA Secured Parties to assert, and the Debtors, the
Creditors’ Committee and all other parties in interest to challenge or
object to on any grounds, any proof of claim other than the Remaining
Volume Claims filed by the SOA Secured Parties, shall be fully preserved
notwithstanding the Challenge Period; and

(ii) | Any commercial tort claims which may be asserted during the
pendency of these cases.

shall be deemed extended through January 31, 2020 (or such other date as

may be agreeable in writing by the Creditors’ Committee, the SOA Agent, the Required

Existing Term Loan Lenders, and the Term Loan Agent, as applicable) with respect to:

(i) Whether any payment made to the SOA Secured Parties prior to
the Petition Date may be avoided as a preference or fraudulent transfer;

and

61

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 62 of 74

(ji) Whether a title survey or title examination would reveal that either
of the Prepetition Secured Parties failed to file or perfect mortgages on all
real property owned by the Debtors (but excluding, for the avoidance of
doubt, any other theory regarding perfection of the Prepetition Secured
Parties’ liens on the real property owned by the Debtors).

(c) shall be deemed extended through seven (7) calendar days from the entry
of this Final Order (or such other date as may be agreeable in writing by the Creditors’
Committee, the Required Existing Term Loan Lenders, and the Term Loan Agent) with respect
to:

(i) Whether any payment made to the Existing Term Loan Secured
Parties prior to the Petition Date may be avoided as a preference or
fraudulent transfer.
For the avoidance of doubt, nothing in the Interim Order, this Final Order, the DIP Documents,
or the Global Term Sheet shall modify the Confirmation Modification Order or the Bankruptcy
Emergence Order.

23. Limitation on Use of DIP Financing Proceeds and Collateral. Notwithstanding
anything herein or in any other order by the Court to the contrary, no DIP Loans, Cash Collateral
(including ICBCS’s Cash Collateral), Collateral, Prepetition Collateral, or the Carve Out may be
used (a) for professional fees and expenses incurred for (i) any litigation or threatened litigation
(whether by contested matter, adversary proceeding or otherwise, including any investigation in
connection with litigation or threatened litigation) against any of the DIP Agent, the DIP Lenders
or the Prepetition Secured Parties or for the purpose of objecting to or challenging the validity,

perfection, enforceability, extent or priority of any claim, lien or security interest held or asserted

62

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 63 of 74

by any of the DIP Agent, the DIP Lenders or the Prepetition Secured Parties or (ii) asserting any
defense, claim, cause of action, counterclaim or offset with respect to the DIP Obligations, the
Prepetition Debt (including for lender liability or pursuant to section 105, 510, 544, 547, 548,
549, 550 or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise), the DIP
Liens or the Prepetition Debt Liens or against any of the Prepetition Secured Parties or their
respective Representatives, (b) to prevent, hinder or otherwise delay any of the DIP Agent’s or
the Prepetition Secured Parties’ assertion, enforcement or realization on the Prepetition
Collateral or the Collateral in accordance with the DIP Documents, the Prepetition Debt
Documents or this Final Order other than to seek a determination that an Event of Default has
not occurred or is not continuing, (c) to seek to modify any of the rights granted to the DIP Agent,
the DIP Lenders or the Prepetition Secured Parties under this Final Order or under the DIP
Documents or the Prepetition Debt Documents, in each of the foregoing cases without such
parties’ prior written consent, which may be given or withheld by such party in the exercise of
its respective sole discretion or (d) to pay any amount on account of any claims arising prior to
the Petition Date unless such payments are (i) approved by an order of the Court (including
hereunder) and (ii) permitted under the DIP Documents; provided that notwithstanding anything
to the contrary herein, the Creditors’ Committee may use the proceeds of the DIP Loans,
Collateral (including Cash Collateral, but excluding ICBCS’s Cash Collateral) and/or the Carve
Out (subject to paragraph 9) to investigate, but not prosecute (y) the claims and liens of the
Prepetition Secured Parties and (z) potential claims, counterclaims, causes of action or defenses
against the Prepetition Secured Parties; provided, further, that no more than an aggregate of
$250,000 of the proceeds of the DIP Loans, Collateral (including Cash Collateral, but excluding

ICBCS’s Cash Collateral) and/or the Carve Out (subject to paragraph 9) may be used by the

63

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 64 of 74

Creditors’ Committee, in respect of the investigations set forth in the preceding proviso or in
paragraph 9 of this Final Order (the “Investigation Budget”); provided, further, that a limited
amount of proceeds of DIP Loans and Collateral (including Cash Collateral, but excluding
ICBCS’s Cash Collateral) and/or the Carve Out (subject to paragraph 9) may be used by the
Creditors’ Committee in connection with its participation in the Insurance Adversary
Proceeding, such amount to be agreed between the Debtors and the DIP Lenders or, if the DIP
Obligations have been Paid in Full, the Required Existing Term Loan Lenders.

24. Exculpation. Nothing in this Final Order, the DIP Documents or any other
documents related to these transactions shall in any way be construed or interpreted to impose
or allow the imposition upon the DIP Agent, any DIP Lender, or any Prepetition Secured Party
of any liability for any claims arising from the prepetition or post-petition activities of the
Debtors in the operation of their business, or in connection with their restructuring efforts (except
to the extent that the DIP Agent, any DIP Lender, or any Prepetition Secured Party are found by
a final and non-appealable decision of a court of competent jurisdiction to have resulted from its
willful misconduct, bad faith, or gross negligence). So long as the DIP Agent and the DIP
Lenders comply with their obligations under the DIP Documents and their obligations, if any,
under applicable law (including the Bankruptcy Code), (a) the DIP Agent and the DIP Lenders
shal] not, in any way or manner, be liable or responsible for (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof or (iv) any act or default of any carrier, servicer, bailee,
custodian, forwarding agency or other person and (b) all risk of loss, damage or destruction of

the Collateral shall be borne by the Debtors.

64

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 65 of 74

25. Order Governs. In the event of any inconsistency between the provisions of this
Final Order, the Interim Order, the DIP Documents, the Global Term Sheet, or any other order
entered by the Court, or any amendments, supplements, or other modifications thereto, the
provisions of this Final Order shall govern. Notwithstanding anything to the contrary in any
other order entered by the Court, any payment made, or authorization contained in, any other
order entered by the Court shall be consistent with and subject to the requirements set forth in
this Final Order and the DIP Documents, including the Approved Budget as set forth therein.

26. Binding Effect; Successors and Assigns. The DIP Documents and the provisions
of this Final Order, including all findings herein, shall be binding upon all parties in interest in
the Chapter 11 Cases, including the DIP Agent, the DIP Lenders, the Prepetition Secured Parties,
the Creditors’ Committee, any non-statutory committees appointed or formed in the Chapter 11
Cases, the Debtors and their respective successors and assigns (including any chapter 7 or
chapter 11 trustee hereinafter appointed or elected for the estate of any of the Debtors, an
examiner appointed pursuant to section 1104 of the Bankruptcy Code or any other fiduciary
appointed as a legal representative of any of the Debtors or with respect to the property of the
estate of any of the Debtors) and shall inure to the benefit of the DIP Agent, the DIP Lenders,
the Adequate Protection Parties, the Prepetition Secured Parties, the Debtors and their respective
successors and assigns; provided that the DIP Agent, the DIP Lenders and the Prepetition
Secured Parties shall have no obligation to permit the use of the Collateral (including Cash
Collateral (including ICBCS’s Cash Collateral)) or to extend any financing to any chapter 7
trustee, chapter 11 trustee or similar responsible person appointed for the estates of the Debtors.

27. Limitation of Liability. In determining to make any loan or other extension of

credit under the DIP Credit Agreement, to permit the use of Cash Collateral or in exercising any

65

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 66 of 74

rights or remedies, as and when permitted pursuant to this Final Order or the DIP Documents
(but not, solely in the case of clause (b), following such exercise of remedies), the DIP Agent
and the DIP Lenders shall not (a) be deemed to be in “control” of the operations of the Debtors,
(b) owe any fiduciary duty to the Debtors, their respective creditors, shareholders or estates, and
(c) be deemed to be acting as a “Responsible Person,” “Owner,” or “Operator” with respect to
the operation or management of the Debtors (as such terms or similar terms are used in the United
States Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§
9601, et seq., as amended, or any similar federal or state statute).

28. Master Proof of Claim. In order to facilitate the processing of claims, to ease the
burden upon the Court and to reduce an unnecessary expense to the Debtors’ estates, each of the
SOA Agent and the Existing Term Loan Agent is authorized to file in the Debtors’ lead chapter
11 case In re PES Holdings, LLC, et al., Case No. 19-11626, a single, master proof of claim on
behalf of the SOA Secured Parties and the Existing Term Loan Secured Parties, as applicable,
on account of any and all of their respective claims arising under the applicable Prepetition Debt
Documents and hereunder (each, a “Master Proof of Claim”) against each of the Debtors, to the
extent applicable.

29. Insurance. To the extent that the Existing Term Loan Agent or SOA Agent is
listed as loss payee under any of the Borrower’s or Guarantor’s insurance policies, the DIP Agent
is also deemed to be the loss payee under such insurance policies and shall act in that capacity
and distribute any proceeds recovered or received in respect of any such insurance policies in
accordance with the priorities set forth on Exhibit A hereto; provided, however, in the event it
is determined, pursuant to a final non-appealable order that the June 21 Business Interruption

Insurance Proceeds constitute SOA Priority Collateral, the DIP Agent shall only be deemed to

66

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 67 of 74

be the loss payee on such proceeds in the amount of the Insurance Priming Cap; provided,
further, to the extent that the proceeds of the ICBCS Direct Insurance Claim (as defined below)
do not constitute Common Collateral, the DIP Agent shall not be deemed to be the loss payee on
such proceeds. In addition, the Debtors have agreed to the following terms with respect to the
June 21 Incident and June 21 Insurance Proceeds:

(a) The automatic stay provisions of section 362 of the Bankruptcy Code shall
be modified to the extent necessary to permit the Debtors, Existing Term Loan Lenders,
ICBCS, and the Creditors’ Committee to take all actions, as applicable, as provided in the
“Insurance Claim Process Regarding Debtors’ Insurance Recovery” section of the Global Term
Sheet related to the Debtors’ information-sharing and consultation obligations with respect to
the Debtors’ insurance policies, relating directly or indirectly, to the June 21 Incident and/or
the June 21 Insurance Proceeds.

(b) The automatic stay provisions of section 362 of the Bankruptcy Code shall
be modified to the extent necessary to permit the Debtors and ICBCS to take all actions, as
applicable, for ICBCS to prepare, submit, and pursue any direct claims ICBCS, as an additional
insured, may have pursuant to the Debtors’ property damage and/or business interruption
insurance policies, independently of the Debtors and on account of ICBCS’s losses, relating
directly or indirectly to the June 21 Incident (the “ICBCS Direct Insurance Claim”), including
communications with and attendance at meetings with the loss adjuster or other representative
of the insurance carrier, and as provided in “Insurance Claim Process Regarding any ICBCS
Direct and Independent Insurance Recovery” section of the Global Term Sheet.

30. Effectiveness. This Order shall constitute findings of fact and conclusions of law

and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately

67

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 68 of 74

upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or
9014 of the Bankruptcy Rules, any Local Bankruptcy Rule or Rule 62(a) of the Federal Rules of
Civil Procedure, this Final Order shall be immediately effective and enforceable upon its entry
and there shall be no stay of execution or effectiveness of this Final Order.

31. Headings. Section headings used herein are for convenience only and are not to
affect the construction of or to be taken into consideration in interpreting this Final Order.

32. | Payments Held in Trust. In the event that any person or entity that has received
notice of the Final Order receives any payment on account of a security interest in Collateral,
receives any Collateral or any proceeds of Collateral or receives any other payment with respect
thereto from any other source, in each case, in contravention of the priorities set forth on
Exhibit A to this Final Order prior to indefeasible payment in full in cash of all DIP Obligations
under the DIP Documents, and termination of the Commitments in accordance with the DIP
Documents, such person or entity shall be deemed to have received, and shall hold, any such
payment or proceeds of Collateral in trust for the benefit of the DIP Agent and the DIP Lenders
and shall immediately turn over such proceeds to the DIP Agent, or as otherwise instructed by
the Court, for application in accordance with the DIP Documents and this Final Order; provided
that the foregoing shall not apply to the receipt of SOA Separate Assets and Collateral by any
SOA Secured Party.

33. Credit Bidding. (a) The DIP Agent (acting at the direction of the requisite DIP
Lenders) shall have the right to credit bid, in accordance with the DIP Documents, up to the full
amount of the DIP Obligations in any sale of the Collateral (other than any SOA Priority
Collateral), (b) subject to the Existing Intercreditor Agreement and Section 21 hereof, the

Existing Term Loan Secured Parties shall have the right to credit bid, up to the full amount of its

68

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 69 of 74

Existing Term Loan Debt in any sale of the Collateral (other than the SOA Priority Collateral or
SOA Separate Assets and Collateral), and (c) subject to the Existing Intercreditor Agreement,
the SOA Secured Parties shall have the right to credit bid up to the full amount of the SOA Debt
in any sale of the SOA Priority Collateral or SOA Separate Assets and Collateral, in each case
to the extent provided for in section 363(k) of the Bankruptcy Code without the need for further
Court order authorizing the same and whether any such sale is effectuated through section 363(k)
or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy
Code or otherwise. Notwithstanding anything to the contrary in the Interim Order, this Final
Order or the DIP Documents, nothing in the Interim Order, this Final Order or the DIP
Documents shall impair or adversely affect the right of the United States or a State or, other than
with respect to the DIP Financing, the Creditors’ Committee, to object to any credit bid for cause
to the extent provided for in Section 363(k) of the Bankruptcy Code; provided that nothing herein
shall provide or enlarge any such existing rights.

34. Chubb Reservation of Rights. For the avoidance of doubt, notwithstanding any
provision of this Final Order or the DIP Credit Agreement, (i) to the extent ACE American
Insurance Company, Westchester Fire Insurance Company, and/or any of their affiliates
(collectively, and together with each of their successors, “Chubb”) had valid, enforceable,
perfected, and non-avoidable liens and/or security interests on property (including Cash
Collateral) of the Debtors as of the Petition Date that were senior to the liens and/or security
interests of the Prepetition Secured Parties on such property, such Chubb liens and/or security
interests shall be senior to the liens on such property granted pursuant to this Final Order, (ii) this
Final Order does not grant the Debtors the right to use any cash held by Chubb, including, but

not limited to, any cash proceeds of letters of credit issued for the benefit of and drawn by Chubb

69

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 70 of 74

or cash held by Chubb pursuant to the Amended and Restated Cash Collateral Agreement dated
December 20, 2018, (iii) to the extent the proceeds of any insurance policy issued by Chubb are
payable directly to a third-party claimant (i.e. a claimant other than the Debtors) pursuant to the
terms of the applicable insurance policy, such proceeds shall not constitute Collateral and are
not subject to the stipulations set forth in Paragraph 5 of this Final Order; (iv) nothing in the
DIP Credit Agreement and/or this Final Order alters or modifies the terms and conditions of any
bonds, indemnity agreements, collateral agreements, insurance policies, or respective related
agreements issued by Chubb or to which Chubb is a party, and (v) all rights of Chubb that arise
under applicable law, including the rights of equitable subrogation, exoneration, set off, and
recoupment, are not impaired by the DIP Credit Agreement or this Final Order; provided, that
the Debtors’ rights to challenge any such rights of Chubb shall not be impaired or otherwise
reduced by the DIP Credit Agreement or this Final Order.

35. Colonial Reservation of Rights. Entry of the Final Order shall not impair, in any
respect, any setoff or recoupment rights or other affirmative defenses to payment that may be
held by Colonial Pipeline Company; provided that the rights of the Debtors and any other party
to contest such rights are expressly preserved.

Certain Corse tin Ccrhoiers ‘

36. WNooter Reservation of Rights. Notwithstanding anything herein to the contrary,
nothing herein shall affect or impair the rights or claims of Nooter Construction Company,
Belcher Roofing Corporation, or L-M Service Co., Inc. (collectively, the “Construction
Lienholders”) with respect to any lien encumbering the Debtors’ property, including any
mechanics’ or materialman’s lien securing a prepetition claim, and including the right to assert
that any such lien is senior to those of the Prepetition Secured Parties and, if senior thereto, not

primed by the DIP Liens. Further, nothing herein shall require that any of the Construction

70

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 71 of 74

Lienholders commence an action against the Prepetition Secured Parties with respect to the
relative priority of their respective liens prior to the expiration of the Challenge Period. Nor shall
anything herein waive any rights of the Construction Lienholders to seek the equitable remedy
of marshalling with respect to the Prepetition Secured Parties (but not, for the avoidance of doubt,
with respect to the DIP Secured Parties), or require that that either of Construction Lienholders
commence any action with respect to the priority of their liens relative to the DIP Lenders’
secured claims prior to the Challenge Deadline. Such rights are expressly subject to the rights of
the Debtors, the Creditors Committee, the SOA Agent, and the DIP Lender to contest the liens
(including their validity and priority), underlying claims or marshalling rights asserted by the
Construction Lienholders.

37. Governmental Units. Paragraphs 22 and 24 of this Order shall apply with respect
to liabilities to governmental units under police or regulatory law only so long as the actions of
the DIP Agent, DIP Lenders, or the Prepetition Secured Parties, as applicable, have not
constituted and do not constitute, within the meaning of 42 U.S.C. § 9601(20)(F), actual
participation in the management or operational affairs of a vessel or facility owned or operated
by the Debtors, or otherwise cause lender liability to arise or the status of control, responsible
person, owner, or operator to exist under applicable federal, state, or local law. Paragraph 27 of
this Order shall apply with respect to liabilities to governmental units under police or regulatory
law only so long as the actions of the DIP Agent or DIP Lenders, as applicable, do not constitute,
within the meaning of 42 U.S.C. § 9601(20)(F), actual participation in the management or
operational affairs of a vessel or facility owned or operated by the Debtors, or otherwise cause
lender liability to arise or the status of control, responsible person, owner, or operator to exist

under applicable federal, state, or local law. For the avoidance of doubt, in determining to make

71

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 72 of 74

any loan or other extension of credit under the DIP Credit Agreement, permitting the use of Cash
Collateral, performing under this Order and the DIP Documents in the ordinary course, no DIP
Agent or DIP Lender shall be deemed to have participated in the management or operational
affairs of a vessel or facility owned by the Debtors, or to have otherwise caused lender liability
to arise or assumed the status of control, responsible person, owner, or operator, provided,
however, that foreclosing, exercising remedies, or becoming involved in decision-making on
debtors’ compliance with police or regulatory laws or regulations would not be ordinary course
performance. Each DIP Agent and DIP Lender preserves and is not waiving any defenses it may
have to any claims as set forth in 42 U.S.C. § 9601(20)(F) or comparable federal, state and local
law.
(a) Notwithstanding anything to the contrary in the Interim Order, this Final
Order or the DIP Documents, nothing in the Interim Order, this Final Order or the DIP
Documents shall impair or adversely affect any right or cause of action of the United States
against any party with respect to the sale of RINS by Debtors following the June 21 Incident;
provided, that nothing herein shall limit or otherwise impair the Debtors’ rights to challenge
or oppose any such rights or causes of action.
(b) Notwithstanding anything to the contrary in the Interim Order, this Final
Order or the DIP Documents, nothing in the Interim Order or this Final Order or the DIP
Documents shall impair or adversely affect any right under applicable law of any governmental
unit with respect to any financial assurance, letter of credit, trust, or bond or limit any
governmental unit in the exercise of its police powers in accordance with 11 U.S.C.
§ 362(b)(4); provided, that nothing herein shall limit or otherwise impair the Debtors’ rights to

challenge any such rights.

72

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 73 of 74

(c) Notwithstanding anything to the contrary in the Interim Order, this Final
Order or the DIP Documents, nothing in the Interim Order, this Final Order or the DIP
Documents shall impair or adversely affect the United States of America’s rights, claims and
defenses of set-off and recoupment, or those of any State or any of the foregoing’s respective
agencies, departments or agents, and all such rights, claims and defenses shall be preserved in
their entirety; provided, that nothing herein shall limit or otherwise impair the Debtors’ rights
to challenge any such rights, claims and defenses.

(d) Notwithstanding anything to the contrary in the Interim Order, this Final
Order, or the DIP Documents, nothing in the Interim Order, this Final Order, or the DIP
Documents shall relieve the Debtors of any obligations under federal, state, or local police or
regulatory laws or under 28 U.S.C. § 959(b), provided that nothing herein shall limit or impair
the Debtors’ rights to assert defenses under applicable law or create new defenses to
obligations under police or regulatory laws or 28 U.S.C. 959(b)

38. Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004,
in each case to the extent applicable, are satisfied by the contents of the Motion.

39. | Necessary Action. The Debtors are authorized to take any and all such actions as
are necessary or appropriate to implement the terms of this Final Order.

40. Retention of Jurisdiction. The Court shall retain jurisdiction to implement,
interpret and enforce the provisions of this Final Order, and this retention of jurisdiction shall
survive the confirmation and consummation of any chapter 11 plan for any one or more of the
Debtors notwithstanding the terms or provisions of any such chapter 11 plan or any order

confirming any such chapter 11 plan.

73

 

 
Case 19-11626-KG Doc580 Filed 11/14/19 Page 74 of 74

Dated: November 14, 2019
Wilmington, Delaware

     

* 5 _
4 { RL
THE HONORABLE KEY IN GROSS

UNITED STATES BANRRUPTCY JUDGE

 

74

 

 
